Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 1 of 75 PageID #: 539



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 AMERICAN STEAMSHIP OWNERS MUTUAL
 PROTECTION AND INDEMNITY
 ASSOCIATION, INC., AS SUBROGEE OF
 BOSTON MARINE TRANSPORT, INC.,
                                               MEMORANDUM & ORDER
         Plaintiff,
                                               18-CV-02652 (KAM)(ST)
       -against-

 UNITED STATES OF AMERICA, U.S.
 DEPARTMENT OF HOMELAND SECURITY,
 U.S. COAST GUARD AND U.S. COAST
 GUARD NATIONAL POLLUTION FUNDS
 CENTER,

        Defendants.
 ----------------------------------X
 MATSUMOTO, United States District Judge:

            Before the court are cross-motions for summary

 judgment by plaintiff American Steamship Owners Mutual

 Protection and Indemnity Association, Inc. (“American Club” or

 “Plaintiff”), as subrogee of Boston Marine Transport, Inc.

 (“BMT”), and Defendants, United States of America, United States

 Department of Homeland Security (“DHS”), United States Coast

 Guard (“Coast Guard”), and U.S. Coast Guard National Pollution

 Funds Center (“NFPC”).      Plaintiff seeks judicial review, under

 the Administrative Procedures Act (“APA”), 5 U.S.C. § 701, et

 seq., of NFPC’s final agency actions denying American Club’s

 claim for reimbursement of alleged oil spill damages under the

 Oil Pollution Act of 1990 (“OPA”).
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 2 of 75 PageID #: 540




                                 BACKGROUND

 I.    Regulatory Framework

          A. The Oil Pollution Act of 1990

            The OPA is the primary federal legislation addressing

 oil spills into navigable waters of the United States and onto

 its shorelines.     Enacted in the wake of the Exxon Valdez oil

 spill, the OPA amended the Clean Water Act and addressed the

 wide range of issues associated with preventing, responding to,

 and paying for oil pollution incidents.         See 33 U.S.C. §§ 2701-

 2761.   The OPA imposes an effective maritime oil spill regime by

 establishing “uniform and predictable rules that encourage

 prevention, quick cleanup, and reasonable compensation.”            Steven

 R. Swanson, Opa 90 + 10: The Oil Pollution Act of 1990 After Ten

 Years, 32 J. Mar. L. & Com. 135 (2001); see also S. Rep. No.

 101-94, at 2-3 (1989).

          B. Responsible Parties

            Under the OPA, the Coast Guard must immediately be

 notified of an oil spill and is responsible for taking charge of

 cleanup operations.     The Coast Guard designates the source of

 the discharge, known as the “responsible party,” or “RP.”            33

 U.S.C. § 2714(a).     If the source of discharge was a vessel, the

 responsible party is generally the vessel’s owner or operator.

 Id. § 2701(32).     Responsible parties are generally liable for

                                      2
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 3 of 75 PageID #: 541



 removal costs and damages resulting from the spill, up to

 applicable limits of liability.           Id. § 2704; see In re Settoon

 Towing Co., 859 F.3d 340, 344 (5th Cir. 2017) (RPs are “strictly

 liable for cleanup costs and damages and first in line to pay

 any claims for removal costs or damages that may arise under

 OPA.”) (citations and internal quotation marks omitted).

             A responsible party’s liability is capped at a dollar

 limit based on the gross tonnage of the RP’s vessel.            33 U.S.C.

 § 2704(a)(1-2).     If the cleanup costs exceed the statutory

 limit, the responsible party can seek to have those excess costs

 reimbursed by the Oil Spill Liability Trust Fund (“Fund”).                 Id.

 §§ 2708, 2713.

          C. The Oil Spill Liability Trust Fund

             The National Pollution Funds Center (“NPFC”) was

 commissioned in 1991 to implement Title I of the OPA, 33 U.S.C.

 §§ 2701-2720.     Among other duties, NPFC is responsible for

 administering the Fund.       See id. § 2712, 26 U.S.C. § 9509.            The

 Fund is a pillar of the OPA framework.1          One of its core purposes

 is to pay claims by any person or organization that has incurred

 uncompensated removals costs2 or suffered damages from an oil

 spill.   33 U.S.C. § 2712(a).       In addition to paying claims for

 1
       In the past, the Fund has been financed by a per-barrel excise tax
 collected on petroleum produced in or imported to the United States.
 2
       “Removal costs” are defined as “costs of removal that are incurred
 after a discharge of oil has occurred or, in any case in which there is a
 substantial threat of a discharge of oil, the costs to prevent, minimize, or
 mitigate oil pollution from such an incident.” 33 U.S.C. § 2701(31).

                                       3
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 4 of 75 PageID #: 542



 uncompensated removal costs and damages, the OPA enumerates five

 other types of expenses that the Fund may pay for: (1) oil

 removal consistent with the National Contingency Plan; (2)

 damages to natural resources; (3) cleanup following a discharge

 from a foreign offshore unit; (4) federal administrative costs

 necessary for enforcing OPA; and (5) loans to assist fishermen.

 Id. § 2712.

          D. Compensable Claims

            The OPA defines a “claim” as “a request, made in

 writing for a sum certain, for compensation for damages or

 removal costs resulting from an incident.”          33 U.S.C. § 2701(3).

 Under limited circumstances, the Fund may reimburse a claim

 submitted by a responsible party for its uncompensated removal

 costs and damages. Id. § 2713(b)(1)(B).         A responsible party

 must demonstrate that either an absolute defense or limited

 liability applies before the Fund can reimburse removal costs or

 damages.   Id. § 2708(a).     Moreover, the responsible party’s

 recovery is limited to the extent its total removal costs and

 damages, plus the amounts paid to third parties for claims

 asserted under 33 U.S.C. § 2713, exceeds the statutory cap on

 the responsible party’s liability.        Id. § 2708(b).

            The OPA also limits the types of damages for which a

 claimant or responsible party may seek compensation.           Pursuant

 to 33 U.S.C. § 2702(b), damages are: (1) injuries to natural

                                      4
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 5 of 75 PageID #: 543



 resources; (2) injuries to or economic losses from the

 destruction of real or personal property; (3) losses of

 subsistence use of natural resources; (4) Government losses of

 revenues; (5) losses of profits or earning capacity as a result

 of loss or destruction of real or personal property or natural

 resources; and (6) costs of increased public services. 33 U.S.C.

 §2702(b).    In addition, 33 U.S.C. § 2701(5) clarifies that the

 damages specified in § 2702(b) include, “the cost of assessing

 these damages.”

             Individuals and entities harmed by an oil spill may

 file claims against the responsible party for damages.            However,

 to promote settlement and avoid litigation, the OPA establishes

 specific procedures, which claimants must follow.           Generally,

 third-party individuals or businesses injured by an oil spill

 must first present their claims to the responsible party, 33

 U.S.C. § 2713(a).     To facilitate third-party claims

 adjudications, the OPA requires the responsible party to

 advertise its designation as the RP, and the procedures by which

 damages claims may be presented to it.         Id. § 2714(b); 33 C.F.R.

 §§ 136.309–136.313.     Once the responsible party pays the third-

 party claimant, the responsible party may seek reimbursement

 from the Fund as permitted by 33 U.S.C. §§ 2708(b) and

 2713(b)(1)(B), and in the manner prescribed by applicable

 regulations.    Under such circumstances, the responsible party,

                                      5
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 6 of 75 PageID #: 544



 as a subrogee, stands in the shoes of the third-party claimant

 and accedes to the third party’s rights.

          E. Claim Procedures

             NPFC is responsible for adjudicating claims made to

 the Fund.    The specific manner of making claims to the Fund and

 making payments from the Fund are set forth in 33 C.F.R. Part

 136, “Oil Spill Liability Trust Fund; Claims Procedures;

 Designation of Source; and Advertisement” (“Claims

 Regulations”); see also 33 U.S.C. § 2712(e)(1) (“The President

 shall . . . publish proposed regulations detailing the manner in

 which the authority to obligate the Fund . . . shall be

 exercised.”); id. § 2713(e) (“The President shall promulgate . .

 . regulations for the presentation, filing, processing,

 settlement, and adjudication of claims under this Act against

 the Fund.”).

              Each claim must be in writing for a “sum certain for

 each category of uncompensated damages or removal costs []

 resulting from the incident.”       33 C.F.R. § 136.105(b).       The

 Claims Regulations further specify that each claim must include,

 at a minimum:

             A general description of the nature and extent of the
             impact of the incident, the costs associated with
             removal actions, and damages claimed, by category as
             delineated in Subpart C of this part, including, for
             any property, equipment, or similar item damaged, the
             full name, street and mailing address, and telephone


                                      6
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 7 of 75 PageID #: 545



             number of     the    actual      owner,    if   other   than     the
             claimant.

 (Id. § 136.105(e)(4).)      Each claim must also state “[t]he

 reasonable costs incurred by the claimant in assessing the

 damages claimed.”     Id. § 136.105(e)(8).         This “includes the

 reasonable costs of estimating the damages claimed, but not

 attorney’s fees or other administrative costs associated with

 preparation of the claim.”       Id.       Additionally, a claimant must

 provide any other information that NPFC deems “relevant and

 necessary to properly process the claim for payment.”               Id. §

 136.105(e)(13).     If NPFC initially denies a claim, a claimant

 may seek reconsideration. Id. § 136.115(d).

II.    The Administrative Record

       A.    The Oil Spill and Removal

             Shortly before midnight, on December 13, 2012, BMT’s

 single-hulled tank barge, Boston No. 30 (“BOSTON 30”), arrived

 at the New York Terminal in Elizabeth, NJ, where it began

 loading over 20,000 barrels of fuel oil from the facility.

 (Administrative Record (“AR”), US013607.)3             Loading was completed

 late on the morning of December 14.            (Id.)   Hours later, a


 3
       In a case under the Administrative Procedure Act (“APA”), the
 Administrative Record sets forth the universe of relevant material facts
 reviewable by a court. See generally Nat. Res. Def. Council, Inc. v.
 Muszynski, 268 F.3d 91, 97 (2d Cir. 2001) (review is “limited to examining
 the administrative record”). Defendants provided the court and Plaintiff
 with courtesy copies of the Administrative Record, which, due to file size
 constraints, was not filed on the electronic docket. Citations to the
 Administrative Record are captioned herein with the Bates prefix “US___.”


                                        7
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 8 of 75 PageID #: 546



 tugboat towed BOSTON 30 through the Arthur Kill Waterway and

 Kill Van Kull Waterway to the Mayship Repair Contracting Corp.

 (“Mayship Repair” or “Mayship”) shipyard in Staten Island.

 (Id.)

             That evening, shortly after BOSTON 30 commenced

 transferring oil to another barge, a crewmember noticed oil in

 the water between the two vessels.          (US013607.)   Crews of both

 vessels immediately halted the oil transfer.           (Id.)   A sorbent

 boom was placed around both barges.          (Id.)4   The National

 Response Center (“NRC”)5 was notified about the potential spill,

 but tank soundings onboard both ships did not immediately reveal

 the spill’s source.      (Id.)      Around midnight the next day, BOSTON

 30 resumed the oil transfer, but ceased operations soon

 thereafter, once more oil was discovered in the water between

 the two barges.     (Id.)     In all, the BOSTON 30 released

 approximately 30,000 gallons of oil into the water.            (Id.)

             Major oil response activities commenced immediately.

 (US000699.)    Meredith Management Group (“Meredith Management” or

 “Meredith”) was engaged to supply personnel for incident

 management services.        (Id.)    Clean Harbors Environmental and


 4
       A sorbent boom is a selective absorbent that soaks up oil, but not
 water. It is used to surround oil spills and sheens on top of water sources
 to prevent further contamination.
 5
       The NRC is the designated federal point of contact for reporting all
 oil discharges into the environment, anywhere in the United States and its
 territories, and is staffed by the USCG.

                                        8
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 9 of 75 PageID #: 547



 Clean Harbors Cooperative were also hired to provide additional

 oil spill response personnel and related services.           (Id.)   The

 majority of oil spill removal operations ended on January 4,

 2013, but additional monitoring and maintenance were needed to

 deal with oil staining on the piers, bulkheads, and shorelines

 of Mayship.    (US000700.)    By the week of May 1, 2013, the Coast

 Guard, New York State Department of Environmental Conservation,

 and BMT agreed that all of the oil had been removed from

 surrounding areas—the cleanup was therefore complete.            The Coast

 Guard’s investigation disclosed that the source of the spill was

 a rupture in the hull of BOSTON 30, which occurred in transit

 between the New York Terminal and Mayship Repair’s shipyard.

 (US000699.)

       B.   Responsible Party and Vendors

            BMT accepted designation as a responsible party under

 the OPA, 33 U.S.C. § 2714, for the December 2012 oil spill.

 (US000702.)    BMT’s subrogated primary insurer was Great American

 Insurance Company of New York (“Great American”).           (US012617)

 Plaintiff, American Club, insured BMT pursuant to an excess

 coverage policy.     (Id.)   After the spill, BMT and its subrogated

 insurers, including Plaintiff (collectively, “Claimants”),

 undertook cleanup efforts and retained vendors to resolve third-

 party damage claims.      Among them, Claimants retained Meredith

 Management to provide personnel, equipment, and material for

                                      9
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 10 of 75 PageID #: 548



 incident management, including cleanup response and claims

 management.     (US012622.)    Meredith, in turn, hired Global Risk

 Solutions (“GRS”) to “[p]rovide personnel, equipment and

 materials to administer third-party claims as directed by

 [Meredith] and the American Club.”         (US009517.)

             GRS’s mission was two-fold.       First, GRS determined the

 area impacted by the discharge and investigated and estimated

 the type and quantity of damage claims that could be expected.

 (US012619.)     Second, GRS assessed and initiated settlement of

 the individual damages claims.        (Id.)    GRS employees were paid

 for services pursuant to an “agreed rate schedule,” which varied

 according to the employee’s position.          (US009518.)   The GRS team

 assigned to the BMT spill included an office manager, a home

 office executive, a project manager, a technical/IT supervisor

 to handle IT support and databases, two telephone operators to

 answer the toll-free calls and information line, and three

 adjusters/assessors.      (US012619-20.)      Claimants paid GRS

 $1,296,924.32 for its services (“GRS Payment”).           (US012618.)

       C.    Claims Process

             On December 11, 2015, with the spill remediated and

 third-party claims resolved, BMT and its insurers submitted a

 claim to the Fund, pursuant to 33 U.S.C. § 2708, seeking to

 avoid or limit their liability for the spill under the OPA.

 (US000001-687 (“Original Claim”).)         On March 23, 2017, NFPC

                                      10
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 11 of 75 PageID #: 549



 denied Claimants’ request for a full reimbursement from the

 Fund, exceeding $17 million in removal costs and third-party

 property damages, and rejected Claimants’ assertions of absolute

 defenses from liability.       (US000688-716 (“Original Decision”).)

 On the other hand, NFPC found Claimants were entitled to limited

 liability under 33 U.S.C. § 2704(a), because BMT timely accepted

 responsibility for the oil spill, while cooperating with and

 assisting removal operations.        (Original Decision 24.)       NPFC

 held that Claimants were entitled to reimbursement of

 $8,352,718.14 in removal costs from the Fund, over and above

 their liability limit.      (Id. 25-26.)6

             After the Original Decision, NPFC continued to

 adjudicate the removal costs and damages claims submitted to the

 Fund for reimbursement.       Notably, NPFC reserved decision on

 whether certain third-party damages that Claimants paid, and now

 sought compensation for, were eligible for reimbursement by the

 Fund.   (Original Decision 4.)       In addition to removal costs,

 Claimants sought reimbursement from the Fund for sums paid to 77

 third-party claimants for incident-related damages.            (See

 US006871-9516.)     Claimants paid these sums to resolve claims by

 recreational boat owners for damages from the spill, such as oil

 stains to their boats, floats, and lines.          (Id.)    NPFC found 43
 6
       The NFPC reimbursed Claimants based on their total asserted removal
 costs of $15,190,226, less the limit of liability applicable to BOSTON 30,
 $6,408,000, minus an additional $429,508.69 of claimed costs ineligible for
 compensation. (Id. 27.)

                                      11
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 12 of 75 PageID #: 550



 third-party claim payments were OPA-compensable and reimbursed

 the Claimants accordingly.       (US012621.)

             Claimants also sought reimbursement for amounts paid

 to Dan Belson, a Marine Surveyor, who inspected vessel damages

 for 47 third-party boats (“Belson Demand”).          The NFPC awarded

 Claimants with a $13,905 reimbursement from the Fund, including

 for Belson’s assessment of injuries to the third parties’

 property.     (US009508-16 (“Belson Decision”).)        NFPC determined

 that “Capt. Belson’s job was damage assessment,” because his

 costs comprised estimation of damages to vessels owned by third

 parties, including inspecting vessels for damages and providing

 a report of those inspections.        (Belson Decision 6.)      Captain

 Belson’s inspections, in turn, “included identification of the

 damages, repair valuations and photographs of the damages.”

 (Id. 6-7.)     Moreover, Captain Belson “personally visited local

 marinas to inspect each claimant’s boat and assess the damage,”

 gauge the extent of oil-related damage, the repairs needed to

 restore the boat to its pre-spill condition, disentangle any

 damages not caused by the spill, and thus extricate any non-

 compensable third-party damages claims.          (Id. 5-6.)    NFPC

 therefore determined the Belson Demand was almost entirely

 reimbursable, given Claimants’ thorough documentation of Captain

 Belson’s invoices, including linking Belson’s costs to specific

 claims.     (See generally Belson Decision.)

                                      12
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 13 of 75 PageID #: 551



       D.    The GRS Decision

                 1. The GRS Demand

             Claimants sought reimbursement for the $1,296,924.32

 GRS Payment from the Fund (“GRS Demand”).          GRS assisted

 Claimants with adjudicating claims made by third parties against

 BMT as a result of the oil spill.         (US012618.)    The purchase

 order for GRS’s services states that Meredith Management

 retained GRS, on behalf of BMT, to “[p]rovide personnel,

 equipment and materials to administer third-party claims . . .

 .”   (US012607; US009517.)      After its initial review of the GRS

 Demand, NPFC requested additional corroboration of the “work

 performed by each GRS employee each day,” including a “detailed,

 hourly breakdown” of each employee’s activity.           (US012447; see

 also US012619.)     On April 27, 2017, Claimants responded with

 additional documentation for the GRS Payment, including an

 Affidavit in Support by Adam Gutman, Office Supervisor for GRS

 during the BOSTON 30 project.        (US012619; see also US012440-45

 (“Gutman Aff.”).)

             In his affidavit, Mr. Gutman described GRS’s two-phase

 approach to the project that Meredith Management engaged the

 firm to perform.     In the initial phase, GRS performed a damages

 assessment and exposure analysis by canvassing and investigating

 the area impacted by the oil spill.         (Gutman Aff. ¶ 4.)     GRS’s

 primary goal in this phase was to analyze and estimate the type

                                      13
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 14 of 75 PageID #: 552



 and quantity of damage claims that third parties could be

 expected to submit.      (Id.)     Once GRS’s team was assembled, the

 second phase involved assessing the individual third-party

 property damage claims, and “amicably resolving those claims”

 with the third parties.       (Id.)       Mr. Gutman explained that GRS

 maintained “Daily Reports/Work Logs” setting forth each

 employee’s daily work hours, as well as “a general activity

 description for the work performed.”            (Id. ¶ 5.)   “[F]or the

 benefit of the Fund,” Mr. Gutman also provided a more detailed

 description of the work completed by each employee during the

 project, “so that the Fund can confirm that the work performed

 by the GRS professionals involved the assessment of, or was

 completed in furtherance of the assessment of, third party

 property damage claims.”         (Id.)7

             The Gutman Affidavit also attached an Excel

 spreadsheet setting forth details about the individual third-

 party property claims.      (US012448.)        The spreadsheet identified

 the GRS adjuster/assessor assigned to each individual property

 damage claim, and contained an activity log with specific

 activity notes for each claim, listed by date and claim number.

 (Id.)   The affidavit also attached field note excerpts for two

 7
       For example, Mr. Gutman stated that Tony Satira, GRS’s Project Manager,
 was “responsible for the overall management and direction of the Project
 Team,” was “deeply involved in the first phase of the project, involving the
 initial assessment and analysis of the impacted area, and assessing the
 likely liability exposure from the oil spill.” (Id. ¶ 8.)

                                       14
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 15 of 75 PageID #: 553



 adjusters/assessors, Charles LaBella and Peter Townsend.             (Id.)

 Claimants’ counsel insisted to NPFC that the supplemental

 documentation “readily demonstrate[d] that the work performed by

 GRS concerned assessment of third party damage claims.”            (Id.)

                 2. Initial Decision

             On May 5, 2017, NPFC preliminarily denied the GRS

 Demand.    (US012604-12 (“Initial GRS Decision”).)         NPFC

 concluded, based on the description of GRS’s work in purchase

 orders and invoices, that GRS’s costs for administering a third-

 party claims program, including travel and living expenses for

 employees to manage the claims process, constituted non-

 reimbursable administrative costs.         (Id. 5-6.)    Even though

 damage assessment costs may be reimbursable for valid, paid

 claims under §§ 2701(5) and 2702(b) of the OPA, NPFC ascertained

 “no authority for reimbursing costs associated with

 administering a claims process and adjudicating claims.”             (Id.

 6.)   Here, NPFC found the claimed costs were “expenses incurred

 by the responsible parties when they retained GRS for

 establishing a claims program.”        (Id.)

             The NPFC Claim Supervisor (hereinafter,

 “Adjudicator”), detailed additional impediments to reimbursing

 Claimants for the GRS Demand.        Chief among them, was

 insufficient documentation of GRS’s compensable time and

 activities.     The Adjudicator explained that, even if GRS’s

                                      15
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 16 of 75 PageID #: 554



 damage assessment activities fell within the definition of

 damages, the record was “insufficient for the NPFC to determine

 to what extent the GRS services were attributable to damage

 assessment for properly paid claims versus other non-compensable

 activities, such as claims administration, adjudication,

 management and settlement, which are not compensable.”             (Initial

 GRS Decision 8.)     Here, the costs of “running an entire program

 to assess potential liability for an RP and handle all potential

 claims and actual claims,” did not, in NPFC’s view, constitute

 “reasonable” costs of assessing claimed damages.           (Id.)    The

 Adjudicator further noted that the two GRS adjusters who

 personally visited local marinas to inspect third-party boats

 and dockside personal property for damages, were merely

 verifying the damage assessments that Captain Belson performed.

 (Id. 6-7.)

             In addition, the Adjudicator noted the daily activity

 reports accompanying the GRS Payment invoices were “very general

 and provide few details of the work performed.”           (Id. 7; e.g.,

 US009626 (Daily Activity Report for Charles LaBella, dated Dec.

 29, 2012 (“Resume Assessment of Potential Liability exposure in

 the vicinity as a result of the Oil Spill. Report to Command

 Post located at Marriott – Newark.”)).)          The Adjudicator also

 found Claimants’ supplemental production deficient.            By and

 large, Peter Townsend and Charles LaBella’s notes related to

                                      16
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 17 of 75 PageID #: 555



 claims administration or reports of oil removal operations, and

 did not show how much time was spent on each activity.               (Initial

 GRS Decision 7-8.)        Some of the notes also represented work

 related to claims that were not submitted to NPFC for

 reimbursement.       (Id. 8.)      And although the spreadsheet attached

 to the Gutman Affidavit provided “better details of the work

 performed,” it did not provide the time spent on each activity

 and reinforced the predominantly administrative nature of GRS’s

 work.     (Id.)

                   3. Application for Reconsideration

             On June 2, 2017, Claimants requested reconsideration

 of the Initial Decision.           (US012620.)     In a letter dated July

 18, 2017, Claimants asserted that NPFC erred in denying the GRS

 Demand.     In the main, Claimants argued that the Adjudicator

 erred by characterizing GRS’s work as administrative, rather

 than as damage assessment activity.              (Id.)   Claimants also

 argued that, even if some invoices included administrative

 costs, the GRS Payment should have been at least partially

 reimbursed.       (Id.)   Finally, Claimants asserted that NPFC erred

 by denying compensation for GRS costs associated with non-

 compensable claims.        (Id.)

             Along with the July 18 letter, Claimants furnished two

 supporting declarations for NPFC’s consideration, one by Captain

 Tom Neumann, Meredith Management’s President and Senior Response

                                         17
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 18 of 75 PageID #: 556



 Manager (US012535-37 (“Neumann Decl.”)), and a supplemental

 submission by Adam Gutman (US012524-34 (“Gutman Decl.”)).             Mr.

 Gutman insisted that the “actual work performed by GRS was

 principally damage assessments,” even though the description of

 GRS’s work in purchase orders and invoices suggested otherwise.

 (Gutman Decl. ¶ 4.)      Mr. Gutman retroactively attributed 92% of

 GRS’s initial phase work “exclusively to damage assessments.”

 (Id. ¶ 5.)     In addition, Mr. Gutman pushed back against the

 Adjudicator’s observation that GRS duplicated work performed by

 Captain Belson.     Mr. Gutman stated that Captain Belson did not

 begin his damage assessments until February 12, 2013, at which

 point GRS had already spent 57 days assessing oil spill damages.

 (Id. ¶ 8.)     Mr. Gutman further asserted that GRS’s repair cost

 valuations in Phase Two were essential to performing damage

 assessments.     (Id. ¶ 10.)    According to Mr. Gutman, the

 administration of third-party boat claims was the sole reserve

 of Meredith Management, implying that GRS was focused on

 assessment activities.      (Id. ¶ 13.)     Mr. Gutman added that GRS’s

 business interruption expert, Michael Perullo, handled the

 “complex and extremely time consuming” task of assessing

 business interruption damages.        (Id. ¶ 14.)

             In his declaration, Mr. Gutman provided an estimated

 allocation of time spent by each GRS employee on assessment



                                      18
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 19 of 75 PageID #: 557



 activities versus assessment-related activities, as reflected in

 the following chart:

                                                       Other Type of
                               Direct Damage
        GRS Employee                                 Damage Assessment-
                              Assessment Work
                                                        related Work
     David Huff, Home
                                     35%                      65%
     Office Executive
     Tony Satira,
                                     35%                      65%
     Project Manager
     Adam Gutman,
     Officer                         75%                      25%
     Supervisor
     Chris Heywood,
                                     0%                      100%
     Tech/IT
     Michael Perullo,
     Business                        95%                      5%
     Interruption
     Charles LaBella,
                                     95%                      10%
     Adjuster/Assessor
     Peter Townsend,
                                     95%                      10%
     Adjuster/Assessor
     L.D. Maestas,
                                     95%                      10%
     Adjuster/Assessor
     Frank Ziegler,
     Kristina Anolfo,                0%                      100%
     Operators

 (See id. ¶¶ 16(a-i); US012567.)8

             Captain Neumann also characterized GRS’s work as

 assessment activities, and echoed Mr. Gutman’s contention that

 Meredith Management had responsibility for administrative

 matters.    (See generally Neumann Decl.)        According to Captain

 Neumann, the GRS initial Incident Assessment Team arrived to the

 scene of the oil spill on December 15, 2012, and reported to him

 8
       Despite Mr. Gutman’s distinction between assessment work and
 assessment-related work, Claimants reiterated their “position that all work
 performed by GRS was damage assessments . . . .” (US012567 (emphasis in
 original).)

                                      19
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 20 of 75 PageID #: 558



 as the BOSTON 30 Incident Management Team representative.             (Id.

 ¶ 5.)     Captain Neumann explained that, as part of the damage

 assessment process, GRS developed composite repair costs using

 repair estimates from local marine repair facilities, a

 “significant and time-consuming undertaking.”           (Id. ¶ 8.)    As

 individual claims were submitted, GRS employees “entered the

 claim information into their computer system, thus initiating

 the claimant-specific damage assessment activities which

 included multiple site visits, documenting the claim,

 determining the cost of repairs, researching the pre- and post-

 incident value of each boat, and coordination with the oil

 removal crews to ensure mitigation of the impact of the cleanup

 as well as minimizing additional impact from the free floating

 oil.”     (Id. ¶ 9.)

                 4. Final Decision

             On October 21, 2017, NPFC denied the GRS Demand on

 reconsideration, the final agency action with respect to the GRS

 Demand.     (See US012616-28 (“GRS Decision”).)       NPFC undertook a

 de novo review of Claimants’ entire submission, including

 supplemental records.      The NPFC Adjudicator clarified that,

 “[u]nless the RP/Claimants have shown that the GRS fees are

 damages within the definition of damages under OPA, the [Fund]

 is not authorized to reimburse this portion of the claim.”             (Id.

 6.)     Although the Adjudicator acknowledged that GRS likely

                                      20
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 21 of 75 PageID #: 559



 performed some assessment activities, the record ultimately did

 not suffice to establish that GRS’s services were attributable

 to damage assessment activities for claims compensable under the

 OPA.    (Id.)   Specifically, the record lacked sufficient

 documentation of personnel hours and expenses specifically

 related to individual claims.        (Id. 8.)

             NPFC first addressed GRS’s third-party claims

 management costs.      The Adjudicator allowed that a responsible

 party might choose to engage a firm for the purpose of

 organizing and managing a third-party claims program that

 involves review and adjudication of claims, but affirmed that

 “costs to manage the third-party claims program are not OPA

 damages that may be reimbursable from the Fund.”           (GRS Decision

 7.)    Moreover, while Claimants’ supplemental documentation

 included invoices that showed the time and rates for GRS’s

 adjusters, they did not establish the amount of time spent on

 each of the paid claims or activities performed.           (Id.)   These

 deficiencies left NPFC unable to calculate GRS’s damage

 assessment costs.      In any event, the Adjudicator determined that

 GRS’s invoices substantially pertained to non-assessment

 damages.    (Id.)

             The Gutman and Neumann Declarations did not alter

 NPFC’s conclusion, and in fact, only corroborated that GRS

 incurred costs that were not solely related to the assessment of

                                      21
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 22 of 75 PageID #: 560



 individual damages.      (GRS Decision 8.)     As the Adjudicator

 noted:

             Captain Neumann explains in his Declaration that the
             GRS Incident Assessment Team’s initial responsibility
             was to review the impact of the spill on private and
             commercial property and provide a more detailed plan
             for assessing and estimating the damages. Mr. Gutman
             explains   in   his  Declaration   that  the    initial
             investigations and assessments were used to determine
             how to staff and organize the GRS team that would be
             working on the damage assessment project.         These
             initial costs were not associated with conducting
             assessment for specific claims but to determine how to
             organize the claims management program.     While they
             may not have been administrative costs associated with
             specific claims—Mr. Neumann states that administrative
             costs for individual claims were conducted by Meredith
             Management—they were costs to administer the claims
             management program itself.

 (Id.)

             The Adjudicator also found Captain Neumann’s

 statements at odds with the record.         Specifically, Captain

 Neumann’s statement that Meredith Management provided

 administrative support contradicted the purchase order for GRS’s

 services, which stated that GRS would “[p]rovide personnel, and

 materials to administer third-party claims as directed by [the]

 Meredith/GA-ERT and the American Club.”          (GRS Decision 9.)

 Likewise, the Payment Recommendation Form attached to each

 invoice noted that GRS’s responsibilities were to “handle third-

 party damage claims and management . . . .”          (Id.)   In sum, NPFC

 could not determine the extent, by a preponderance of the

 evidence, that GRS’s adjusters/assessors performed damage

                                      22
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 23 of 75 PageID #: 561



 assessment activities, as opposed to non-compensable activities,

 such as claims administration, adjudication, management, and

 settlement.     (Id. 7, 9.)

             Next, the Adjudicator addressed Claimants’ reliance on

 33 C.F.R. § 136.105(e)(8), which states that each claim for

 reimbursement from the Fund must include “[t]he reasonable costs

 incurred by the claimant in assessing the damages claimed.”

 (GRS Decision 8-9.)      The regulation continues, “[t]his includes

 the reasonable costs of estimating the damages claimed, but not

 attorney’s fees or other administrative costs associated with

 preparation of the claim.”       Claimants posited that the text’s

 specific exclusion of administrative costs associated with claim

 preparation, implied that all other administrative costs were

 reimbursable.     (Id. 10.)    NPFC rejected Claimants’

 interpretation, and affirmed that costs associated with

 administering a claims process are not assessment costs, but

 rather another category of administrative costs that are not

 recoverable under the OPA.       (Id.)    Thus, GRS costs incurred for

 claims administration, such as answering the toll-free claims

 and information line, developing project-specific databases, and

 furnishing IT support, were non-compensable.

             NPFC also rejected Claimants’ post hoc allocation of

 each GRS employees’ time spent performing “direct damage

 assessment activities,” versus “other type of damage assessment-

                                      23
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 24 of 75 PageID #: 562



 related work.”     (GRS Decision 11.)      The Adjudicator noted the

 lack of any OPA or Claims Regulations provisions authorizing the

 Fund to issue reimbursements based on “an unsupported estimated

 percentage of costs,” such as that provided by Mr. Gutman.

 (Id.)    As the Adjudicator explained, the OPA and Claims

 Regulations establish a claims process based on individual,

 singular claims, which reimburses damages within that single

 claim, as well as costs associated with assessing the damages

 for that one claim.      (Id.)   In other words, the Fund did not

 reimburse costs incurred a generalized claims process, without

 evidence that said costs pertained to a specific, compensable

 claim.    Thus, Mr. Gutman’s allocations, even if credited, did

 not help the Adjudicator link GRS’s costs to specific claims.

             Further, the Activity Log spreadsheet provided by

 Claimants in their April 27, 2017 submission, which listed the

 third-party claims presented to GRS, claims numbers, and a

 general description of the GRS personnel activities associated

 with each third-party claim, omitted specific personnel time and

 expense information relating to damage assessment activities.

 (Id.)    This omission prevented NPFC from calculating OPA-

 compensable damage assessment costs.         After the Initial

 Decision, NPFC advised Claimants that, “if an adjuster was

 inspecting a particular [third-party] claimant’s vessel on a

 specific day you should provide documentation that shows the

                                      24
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 25 of 75 PageID #: 563



 time he started and finished that inspection along with other

 activities he performed that day.”         (Id.)   Claimants failed to

 provide NPFC with such records for the GRS Payment.            By

 contrast, NPFC reimbursed the Claimants for the Belson Demand

 because Captain Belson documented the hours he worked and

 invoiced for each boat.       (Id.)   Thus, unlike the GRS Demand, the

 Belson documentation demonstrated “the connection between

 specific costs and specific damages . . . .”          (Id.)

             Finally, NPFC rejected Claimants’ argument that they

 were entitled to reimbursement for the costs of assessing third-

 party claims that Claimants themselves ultimately denied.             (GRS

 Decision 13.)     The Adjudicator reasoned that, even though the

 Claims Regulations define damages to include the costs of

 assessing the damages, “[i]f there are no compensable damages,

 by deduction, there are no reasonable costs of assessing them.”

 (Id.)

       E.    The Mayship Decision

                 1. The Mayship Demand

             On April 28, 2014, counsel for Mayship submitted a

 $1,253,446 demand to Claimants for losses caused by disruption

 and interruption of shipbuilding and repair work at Mayship’s

 Staten Island shipyard.       (See US012662-65.)     According to

 Mayship, the “overwhelming presence of the clean-up crew and

 [their] equipment” in response to the oil spill, substantially

                                       25
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 26 of 75 PageID #: 564



 interfered with the performance of the company’s work for almost

 two months.     (US012662-63.)    Mayship claimed the spill and

 subsequent removal operations caused business interruption, and

 resultant lost profits, in relation to six vessels: (1) Barge

 III for Circle Line - $36,319; (2) Manhattan vessel for Circle

 Line - $36,319; (3) BOSTON 30 for BMT - $79,960; (4) Sterling

 Equipment Barge - $60,540; (5) Sterling Dredge Barge - $710,194;

 and (6) Trevcon Barge - $330,114.         (US012665; US013600.)      On

 October 31, 2014, Mayship agreed to settle its demand against

 Claimants in exchange for a payment of $575,000 (“Mayship

 Payment”).    (US0012680-84; US013600.)       Claimants, in turn,

 sought reimbursement from the Fund for the settlement payment

 (“Mayship Demand”).      (US013601.)

             At the outset, NPFC expressed skepticism about the

 Mayship Demand, noting the absence of “any argument or

 justification by the RP/Claimants for payment of this claim

 other than submitting it for reimbursement of amounts paid to a

 third party claimant.”      (See US013601.)      On May 5, 2016, the

 NPFC advised Claimants’ counsel that the Mayship Demand lacked

 sufficient documentation to support payment from the Fund.

 (US006103.)     NPFC requested documentation to substantiate

 Mayship’s lost profits, the relationship between the oil spill

 and Mayship’s loss, and evidence supporting Mayship’s valuations



                                      26
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 27 of 75 PageID #: 565



 of lost business.      (Id.)9   In response, Claimants provided the

 following:

             (1) a January 31, 2014 letter from Mayship Repair’s
             counsel,    Flora   Edwards,   Esq.,   which  attached
             contractual documents related to the Trevcon and
             Sterling vessels, as well as correspondence regarding
             some of the planned work; (2) notes and documents of
             Michael Perullo, an accountant hired by GRS to oversee
             the claim; (3) correspondence regarding Trevcon’s
             breach of contract and liquidated damages claim
             against Mayship Repair arising from the oil spill; (4)
             correspondence between Sterling and Mayship Repair
             allegedly showing how the vessel contracts were
             impacted   by   the  oil   spill;  and   (5) financial
             statements for 2011 through 2014.
 (See generally US012687-874; see also US013602.)

                 2. Initial Decision

             On April 17, 2017, the NPFC preliminarily denied the

 Mayship Demand.     (See US013595-604 (“Initial Mayship

 Decision”).)     The Adjudicator examined each component of the

 Mayship Demand but could not ascertain what work was planned for

 the Barge III and the Manhattan vessels before the oil spill,

 much less how the claimed amount was determined.               (US013600.)

 9
       NPFC specifically requested the following information:

             (1) work being done and the associated contracts for each of the
             vessels upon which the damages are based; (2) how the liquidated
             damages claimed were due to the oil spill; (3) proof that oil
             spill and/or the response caused the company net losses of
             profit; (4) explanation and calculation showing losses for six
             vessels; (5) how the spill caused each of the claimed losses; (6)
             proof the spill caused the claimed delays; (7) complete audited
             financial statements for 2011 through 2014; (8) the source for
             Mayship Repair’s claim calculations, specifically the demand
             summary and loss analyses; and (9) an explanation of how BMT
             arrived at the $575,000 settlement figure with Mayship Repair and
             the documents underlying that calculation.

 (Id. (edited for length and clarity).)

                                      27
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 28 of 75 PageID #: 566



 Likewise, NPFC was unable to        determine how the Claimants

 arrived at amount sought for the Sterling Equipment Barge

 repairs.    (Id.)    As for the BOSTON 30, although BMT had

 requested an estimate from Mayship on January 8, 2013 for

 certain repairs, the request post-dated the oil spill, which

 cast doubt that the spill had caused Mayship to lose BMT’s

 business.    (Id.)   Mayship also had a contract with Sterling

 Equipment, Inc. (“Sterling”), for the new vessel construction of

 Sterling Dredge Barge, and with Trevcon Construction Co., Inc.

 (“Trevcon”), for the Trevcon Barge.          (Id. 6-7.)   Claimants

 asserted that, as a result of construction delays caused by the

 spill, Mayship not only lost profits on both contracts, but also

 incurred liquidated damages under the Sterling contract.              (Id.

 7.)

             Overall, NPFC was not persuaded by the documentation

 of Mayship’s business interruption losses.          (Initial Mayship

 Decision 8.)     The Adjudicator noted that Mayship’s shipyard was

 impacted by the oil spill and subsequent remedial efforts, but

 the evidence failed to demonstrate how the spill and removal

 impacted Mayship’s business.        (Id.)    According to the decision,

 only one document in the record even mentioned the oil spill, a

 February 26, 2013 email from Sterling, recalling a statement by

 Mohammad Adam, Mayship’s President, that Mayship could not

 complete repairs due to the spill.          (Id.)   The Adjudicator

                                      28
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 29 of 75 PageID #: 567



 nevertheless construed the email as confirmation that Sterling

 instructed Mayship Repair to proceed with repairs.           (Id.)

             At bottom, NPFC determined the evidence was

 insufficient to show that the oil spill caused Mayship to lose

 business.    (Initial Mayship Decision 9.)        The Adjudicator also

 could not determine how the Claimants arrived at the settlement

 figure of $575,000, and noted that Claimants did not articulate

 any explanation or calculation to support the Mayship Payment.

 (Id.)   “Without knowing how the RP/Claimants arrived at the

 amount paid,” the Adjudicator explained, “NPFC cannot determine

 whether the payment was proper or whether it was the result of a

 negotiated settlement alone.”        (Id.)

             Similarly, NPFC could not determine which components

 of Mayship’s losses Claimants actually paid for.           (Initial

 Mayship Decision 9.)      One such component, a liquidated damages

 claim paid by Mayship to Sterling as a result of construction

 delays, and supposedly deducted from the settlement with

 Claimants, was deemed non-compensable for two reasons.            First,

 Mayship’s contract with Sterling permitted delays for

 circumstances beyond Mayship’s control.          (Id.)   The stipulated

 completion date was December 15, 2012, only two days after the

 oil spill incident, by which time the vessel presumably would

 have been close to completion.        (Id.)   Second, the Adjudicator

 observed that Mayship performed its shipyard construction in dry

                                      29
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 30 of 75 PageID #: 568



 docks, not in the water, making it less plausible that the oil

 spill caused delays in construction.         (Id.)    As for the Trevcon

 Barge, the Adjudicator could not reconcile the alleged two-month

 work delay caused by the oil spill, with Mayship Repair’s six-

 month delinquency in completing vessel construction.            (Id.)

             Finally, Mayship’s financial statements suggested the

 company’s earnings were somewhat volatile, and its business only

 sporadically profitable, making it difficult to gauge the cause

 of Mayship’s financial downturn.          (Initial Mayship Decision 10.)

 Mayship Repair had net income of $550,658 for the year ending

 June 30, 2012, and a net income of $34,269 for the fiscal year

 ending June 30, 2013.      (Id.)    But in 2011, Mayship operated at a

 net loss of $104,965, and a net loss of $313,725 in 2014.               (Id.)

 The Adjudicator therefore questioned whether the oil spill

 actually caused Mayship’s business losses, given the company’s

 year-to-year financial volatility.         (Id.)

                 3. Application for Reconsideration

             Claimants formally sought reconsideration of the

 Initial Mayship Decision on May 9, 2017.           (See US013514.)      On

 July 18, 2017, Claimants submitted additional documentation to

 NPFC in support of the Mayship Demand.          (See generally US013531-

 76.)   Claimants’ submission included an Affidavit in Support

 from Mr. Adam, Mayship’s President (US013553-66 (“Adam Aff.”)),

 and a Declaration in Support from Michael Perullo, a CPA

                                      30
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 31 of 75 PageID #: 569



 employed by GRS during the relevant period (US013567-76

 (“Perullo Decl.”)).

                      a. Supporting Documentation

             Mr. Adam explained that Mayship’s business activities,

 which consisted of new vessel construction, and repair and

 conversion services10 for existing vessels, were severely

 impacted by the December 13, 2012 oil spill.           (Adam Aff. ¶¶ 4,

 6.)   Mr. Adam’s affidavit sought to substantiate components of

 the Mayship Demand, specifically, the six contracts directly

 impacted by the oil spill, including four for vessel repairs,

 and two for vessel construction:

             Circle Line Barge III and Manhattan (Lost Jobs 1 & 2):

 Mayship customarily provided dry dock services for its

 longstanding clients pursuant to “an oral contract and/or

 general understanding.”       (Adam Aff. ¶ 9.)     One such client, New

 York Cruise Lines, Inc., the parent company of Circle Lines

 Sightseeing Yachts (“Circle Line”), requested dry dock services

 for four Circle Line vessels from December 7, 2012 through

 January 15, 2013.      (Id. ¶ 10.)    Other than a November 1, 2012

 letter from Cruise Lines’ CEO, Mr. Adam stated that Mayship had

 no contemporaneous written contracts or documents memorializing



 10
       Such services include maintaining and servicing engines, steel
 fabrication, welding piping, repairing, painting, scraping, and other
 services.

                                      31
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 32 of 75 PageID #: 570



 the services provided (e.g., bottom scraping, painting, and

 general maintenance) or the fees it charged.           (Id. ¶¶ 10-12.)

             Mayship anticipated performing the Circle Line repairs

 over the course of December 2012, allotting two to three weeks

 per vessel.     Mayship’s capacity—only three dry docks—

 necessitated staggered deliveries of Circle Lines’ vessels.               The

 first two would be delivered at the beginning of December, and

 the subject vessels would be delivered in the latter half of the

 month.    (Id. ¶ 13.)    The oil spill occurred before the Manhattan

 and Barge III vessels were delivered to Mayship.            (Id. ¶ 14.)

 The spill forced Mayship to suspend operations completely for

 two weeks, between December 15 and 30, 2012.           (Id. ¶ 15.)

 Remedial efforts, specifically the containment boom placed in

 the spill area, also blocked access to Mayship’s dry docks,

 preventing vessels from entering or exiting.           (Id. ¶¶ 15-16.)

 At the time of the spill, Mayship’s three dry docks were

 occupied by two other Circle Line vessels and a Sterling barge.

 (Id. ¶ 16.)     As a result, Mayship could not accommodate the

 Manhattan and Barge III, and New York Cruise Lines was compelled

 to send the vessels elsewhere for the needed repairs.             (Id.)

             Mr. Adam estimated that losing the Barge III and

 Manhattan jobs cost Mayship $72,638.         (Adam Aff. ¶¶ 17-18.)11



 11
       Mr. Adam calculated that Mayship Repair would have charged $39,500 per
 vessel; expended approximately 100 man hours each for the Manhattan and Barge

                                      32
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 33 of 75 PageID #: 571



 This figure were based principally on data enclosed in two

 letters from Mayship’s counsel, dated January 31 and April 28,

 2014.   (See id.)

             BOSTON 30 (Lost Job 3): On January 8, 2013, Mayship

 received an email from Anthony DiCunzolo of BMT, requesting an

 estimate for routine vessel maintenance.          (Adam Aff. ¶ 20.)         Mr.

 Adam sent Mr. DiCunzolo a $150,000 estimate for Mayship’s

 services.     (Id. ¶ 22.)12    Mr. Adam further estimated that Mayship

 would have expended $70,040 in costs to complete the project,

 resulting in earned profits of $79,960.          (Id.)   The continuous

 presence of spill response and cleanup crews, their vehicles and

 equipment, and the containment boom in particular, conspired to

 bar access to Mayship’s dry docks, and caused Mayship to forfeit

 the BOSTON 30 opportunity.       (Id. ¶ 23.)     In mid-January 2013,

 BMT decided it could not delay the project any longer, and

 turned to a different shipyard to perform the repairs and

 maintenance.     (Id. ¶ 24.)

             Sterling Equipment, Inc. – Barge Repair (Lost Job 4):

 Sterling, another longstanding Mayship customer, approached

 Mayship in mid-December 2012 for a barge repair project.             (Adam

 Aff. ¶ 25.)     Mr. Adam prepared an estimate of the repairs.           (Id.


 III, at an average labor cost of $24.31 per hour; incurred $3,181.00 in costs
 for materials. (Id. ¶ 18.)
 12
       The Adam Affidavit attached a handwritten itemized estimate for the
 price quoted to BMT. (Id.)

                                      33
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 34 of 75 PageID #: 572



 ¶¶ 26-28.)    He assumed total costs of $20,180, comprising 274

 hours of labor, at $70 an hour, as well as $1,000 expensed for

 materials to complete the work.            (Id. ¶ 27.)   Mr. Adam deduced

 that Mayship would have charged Sterling $80,720 for the work,

 because the cost to fulfill a project of that size is usually

 25% of the contract price.         (Id. ¶ 28.)    Therefore, Mayship’s

 anticipated profits would have been $60,540.             (Id.)

             The Sterling Barge was delivered to Mayship and placed

 in its dry dock in the middle of December 2012, but spill-

 related interference and subsequent cleanup prevented Mayship

 workers from performing the contracted repairs.             (Adam Aff. ¶

 29.)   In February 2013, Mr. Adam was forced to inform Sterling

 that, due to the spill, Mayship could not perform the repair

 work in a timely manner.         (Id. ¶ 30.)

             Sterling Equipment, Inc. – Dredge Barge Construction

 (Delayed Job 1):     In August 2012, Mayship entered into a

 contract with Sterling for construction of a new dredge barge,

 with a contemplated delivery date of December 15, 2012,

 eventually extended to December 28.            (Adam Aff. ¶ 33.)    As a

 result of the spill, however, construction was not completed

 until May 15, 2013.      (Id.)     The initial contract price for

 construction was $1.9 million, but contract modifications

 ultimately pushed the price to $3,240,940.           (Id. ¶ 34.)   Mayship

 initially anticipated fulfillment costs exceeding $3 million,

                                       34
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 35 of 75 PageID #: 573



 resulting in estimated profits of $206,612, but the oil spill

 and ensuing cleanup increased Mayship’s labor and other costs.

 (Id. ¶¶ 35-36.)     In the end, Mayship absorbed an actual loss of

 $302,642 on the project.       (Id. ¶ 36.)     Mr. Adam calculated that

 Mayship suffered lost profits of $509,254, the sum of its actual

 loss and anticipated profits, as a result of the oil spill.

 (Id.)13

             The Adam Affidavit described additional aggravating

 factors.    The Sterling construction contract included a

 liquidated damages provision: for every day past the vessel’s

 stipulated due date, Mayship was to pay $10,000 to Sterling.

 (Adam Aff. ¶ 37.)      Sterling assessed total liquidated damages of

 $200,940 due to the construction delays.          (Id.)     Mayship’s

 losses thus swelled to $710,194.          (Id. ¶ 38.)

             Trevcon Construction Co., Ltd. – Load Lined Deck Barge

 Construction (Delayed Job 2): Trevcon agreed to pay Mayship

 $1,387,500 for a new vessel construction.          (Adam Aff. ¶¶ 44-45.)

 Mayship anticipated profits of $88,454.          (Id. ¶ 46.)     As a

 result of the oil spill, costs increased to the point where

 Mayship incurred an actual loss of $241,660 under the contract,

 and an expectation loss of $330,114.          (Id. ¶ 47.)     Mr. Adam


 13
       Mr. Adam explained that it is difficult, if not impossible, for Mayship
 to replace its highly-skilled welders and laborers once retained for
 construction, so Mayship continues to pay the workers even if circumstances
 prevent them from performing their jobs. (Id. ¶ 39.)

                                      35
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 36 of 75 PageID #: 574



 calculated that Mayship lost profits totaling $1,253,446 as a

 result of the oil spill.        (Id. ¶ 50.)

             Claimants adduced further support for the Mayship

 Demand from Mr. Perullo, whose role it was to assess and

 evaluate the Mayship’s losses for GRS.         (Perullo Decl. ¶ 4.)

 According to Mr. Perullo, GRS “stressed [to Mayship] that valid

 claims for lost profits and/or earning capacity must be

 substantiated by proof that the damages were caused by the [oil

 spill], and that the amounts claimed were appropriate.”            (Id. ¶

 5.)   Mayship originally asserted a business interruption claim

 in excess of $3 million, but ultimately whittled its demand to

 $1,253,446.     (Id. ¶¶ 6-7.)    According to Mr. Perullo, GRS

 corroborated the lost profits for the four lost jobs by

 “subtracting the costs to fulfill each job from the gross

 contract price for each job.”        (Id. ¶ 8.)    GRS was satisfied

 that Mayship lost the jobs due to the oil spill “based on

 [GRS’s] thorough review of this matter[.]”          (Id.)

             As for the two Delayed Jobs, Mr. Perullo focused on

 the “Earnings from Contracts,” set forth in Mayship’s financial

 statements from 2011-2014, to assess the impact of the oil

 spill.    (Id. ¶¶ 17,19.)     Mr. Perullo reported that, in FY2013,

 the year of the spill, Mayship derived 37% of its revenue from

 the Sterling dredge barge construction, albeit with -5% gross

 profit.    (Id. ¶ 22.)    The Trevcon barge construction constituted

                                      36
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 37 of 75 PageID #: 575



 12% of FY2013 revenue, but at -21% gross profit.             (Id. ¶ 23.)

 In total, the two Delayed Jobs accounted for gross losses

 comprising 9% of recognized revenue.          (Id. ¶ 24.)     Mr. Perullo

 also noted that Mayship lost money on another high value

 contract in FY2013, unrelated to the oil spill, but stopped

 short of providing further detail.          (Id. ¶ 25.)     Mr. Perullo

 added that “fluctuations in the number of high value contracts

 [Mayship enter into] are indicative of the market conditions

 within which Mayship operates.”          (Id. ¶ 26.)   He also

 acknowledged that “the nature of Mayship’s business and size

 make it difficult to corroborate the impact of business

 interruption by conducting a macro-level Financial Statement

 analysis.”    (Id. ¶ 27.)

             As for the Mayship Payment, Mr. Perullo stated that

 GRS was able to corroborate $213,810 in business interruption

 losses for the four Lost Jobs.          (Perullo Decl. ¶ 30.)     Citing

 Earnings from Contracts for FY2013 and 2014, Mr. Perullo

 concluded that Mayship incurred an actual Gross Loss of $142,069

 for the Sterling Job, in addition to $200,940 in liquidated

 damages, meaning the Sterling Job actually lost $349,009.             (Id.

 ¶ 33.)    According to Mr. Perullo, the actual Gross Loss for the

 Trevcon Job was $182,566.       (Id.)     Mr. Perullo calculated that

 Mayship lost $738,713 in the aggregate for the four Lost Jobs

 and two Delayed Jobs.       (Id. ¶ 34.)     Further, Mayship treated the

                                      37
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 38 of 75 PageID #: 576



 liquidated damages component as a contractually obligated price

 reduction under GAAP.       (Id. ¶ 35.)    In conclusion, Mr. Perullo

 stated that “the $575,00 settlement ultimately agreed upon was a

 substantiated bona fide financial exit for Boston Marine given

 the multivariate controllable and uncontrollable circumstances

 surrounding the [oil spill].”         (Id. ¶ 36.)

                       b. COTP Order

             On August 15, 2017, NPFC notified Claimants’ counsel

 that it had obtained copies of the US Coast Guard’s Captain of

 the Port Order 126-12 (“COTP Order”), which suspended operations

 at the pier leased by Mayship beginning on December 20, 2012.

 (US013688.)       The COTP Order deemed Mayship’s pier unsafe for

 personnel and vessels, and prohibited commercial vessels from

 mooring or using the pier, due to safety concerns relating to

 structural integrity and debris in the aftermath of Hurricane

 Sandy.    (Id.)    NPFC also referred to a letter from Mr. Adam,

 dated February 25, 2013, requesting an extension of time to

 complete a final survey and acknowledging the pier’s need for

 emergency repairs.       (Id.)   Although the COTP Order was rescinded

 on December 10, 2013, NPFC believed the records “indicate[d]

 that Mayship Repair was prohibited from operating due to

 structural safety and hazardous navigation conditions and not

 oil spill response operations.”        (Id. (emphasis added).)



                                       38
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 39 of 75 PageID #: 577



             On September 15, 2017, Claimants’ counsel responded

 that the COTP Order had no impact on Mayship’s vessel repair or

 vessel construction operations, because the pier in question was

 500 feet away from the dry docks where Mayship performed its

 vessel repairs.     (US013478.)      Moreover, Mayship performed its

 construction operations on land in a large warehouse, and in an

 outdoor workspace.      (US013478-79.)     Accordingly, Claimants

 stated that the pier’s closure did not affect Mayship’s repair

 or construction activities, and had no impact on its business

 interruption losses asserted in the Mayship Demand.               (US013479.)

             Finally, on November 13, 2017, Claimants submitted a

 supplemental declaration from Mohammad Adam.            (US013509-11

 (“Adam Supp. Decl.”).)      In pertinent part, Mr. Adam explained

 that Mayship “undertook certain efforts in order to limit the

 financial effects that the oil spill had on its business,” but

 the success of those efforts was constrained because the oil

 spill remediation completely incapacitated Mayship’s ability to

 use its dry docks.      (Id. ¶ 5.)    As such, losses could not be

 mitigated with alternative business contracts.            (Id.)     Nor was

 it possible to reduce labor costs because, as detailed in the

 Adam Affidavit, Mayship was obligated to continue paying its

 employees given uncertainty about the duration of the oil spill

 fall out, and the difficulty of replacing Mayship’s highly

 skilled laborers on short notice.          (Id. ¶ 6.)

                                       39
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 40 of 75 PageID #: 578



                 4. Final Decision

             On November 16, 2017, NPFC denied the Mayship Demand

 on reconsideration, the final agency action on the matter.

 (US013606-17 (“Mayship Decision”).)         NPFC first considered

 whether the oil spill and cleanup impacted Mayship’s business

 operations.     (Id. 6.)   The Adjudicator acknowledged that “some

 evidence” suggested Mayship’s business was impacted during the

 period from December 15, 2012 though January 4, 2013.            (Id.)

 Removal actions were conducted at Mayship’s premises, and the

 Adam Affidavit stated that Mayship’s operations were completely

 suspended for two full weeks between December 15 and 30, 2012,

 because cleanup crews were mobilized on Mayship’s premises.

 (Id.)   Claimants also provided Ticket Records from August 1,

 2012 to October 16, 2013 for welder, labor, and supervisor time

 for Sterling barge construction activities.          (Id.)   Notably, the

 employees working on the Sterling barge did not record time from

 December 15, 2012, the date of the spill, through December 30,

 2012, but began recording their time again on December 31, and

 recorded it continually through May 20, 2013.           (Id. 6-7.)

 Claimants also provided no time records for the four Lost Jobs.

 (Id. 7.)

             More fundamentally, although Mr. Adam attested to the

 continued presence of cleanup crews, Claimants did not provide

 specific evidence of such presence.         (Mayship Decision 7.)        In

                                      40
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 41 of 75 PageID #: 579



 fact, the Adjudicator found “no indication of a continued

 presence of response crews.”        (Id. 8.)   The record only revealed

 “intermittent monitoring and response activities” at Mayship

 facilities after January 4, 2013, when the majority of removal

 actions were completed, and some periodic monitoring thereafter.

 (Id. 7-8.)    The Adjudicator also noted that the absorbent boom

 was placed landside of the piers and docks, in a manner that

 presumably would not impede vessel access to the premises or dry

 docks.    (Id. 8.)   In sum, the Adjudicator found by a

 preponderance of the credible evidence that there was no

 continued presence of oil spill response personnel that impacted

 the activities or productivity of Mayship’s employees.            (Id.)

             Next, NPFC considered whether the COTP Order impacted

 Mayship’s operations and purported business interruption losses.

 NPFC recounted that, in October 2012, Hurricane Sandy caused

 significant storm surge levels.        (Mayship Decision 8.)

 Following the oil spill, US Coast Guard responders investigated

 the Mayship repair facility and noted significant debris in the

 waters and the vicinity of Mayship’s facility and pier, which

 posed a pollution and navigation hazard.          (Id.)   The COTP Order,

 dated December 20, 2012, effectively suspended operations at

 Mayship’s pier, and was not rescinded until December 10, 2013.

 (Id. 8-9.)    Notwithstanding Claimants’ assertion that the COTP

 Order had no bearing on Mayship’s drydock operations, NPFC

                                      41
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 42 of 75 PageID #: 580



 acknowledged that the COTP Order may have been broad enough to

 plausibly interfere with Mayship’s business activities.            (Id.

 9.)     For instance, the COTP Order suspended all pier operations,

 and prohibited all commercial vessel movements involving the

 pier.     (Id.)   And though the COTP Order did not expressly

 reference Hurricane Sandy, the Adjudicator noted that news

 articles around the time of the storm quoted Mr. Adam describing

 Sandy’s severe impact on Mayship’s shipyard, and including $2.5

 million in estimated damages to equipment and facilities.             (Id.)

             Finally, NPFC considered whether the $575,000

 settlement payment to Mayship was compensable under the OPA.

 (Mayship Decision 10.)      NPFC concluded that, even if removal

 actions were solely to blame for Mayship’s business interruption

 losses, Claimants did not substantiate that Mayship lost

 $575,000 in profits from December 15, 2012 to January 4, 2013,

 the period of major removal operations.          (Id.)   The Adjudicator

 explained that as a responsible party, BMT and its subrogated

 insurers, Plaintiff and Great American, were free to pay a third

 party without taking the OPA or Claims Regulations into account.

 (Id.)    But, once Claimants sought reimbursement from the Fund,

 they became OPA “claimants” and, therefore, bound by the

 requirements of the OPA statute and Claims Regulations.            (Id.)

 There was “persuasive evidence” in the record that the $575,000

 Mayship Payment was a “negotiated settlement,” untethered to

                                      42
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 43 of 75 PageID #: 581



 “actual documented losses resulting from a two-week suspension

 of operations for removal actions.”          (Id.)     The Adjudicator

 noted that no written contracts or cancellation records were

 provided for the four Lost Jobs.          (Id. 11.)     Further, the

 Release and Settlement Agreement executed between Mayship and

 Claimants on October 31, 2014, did not discuss the rationale for

 the settlement or describe the lost value for any of the

 contracts.    (Id.)

             The Adjudicator commented that Mr. Perullo calculated

 total losses of $537,773 in his declaration, bolstering the

 inference that the Mayship Payment, which exceeded that sum by

 nearly $40,000, was a product of negotiation rather than actual,

 verified losses.      (Mayship Decision 12.)         The Adjudicator

 further implied that Mayship’s financials were unpersuasive as

 evidence of lost profits, and further remarked that the $575,000

 settlement exceeded Mayship’s combined annual profits for fiscal

 years 2011 to 2014.      (Id.; see also id. n.38.)         Moreover, the

 Adjudicator emphasized Mr. Perullo’s concession that neither he

 nor Claimants were in possession of Mayship’s financial

 statements when the settlement was executed, thereby supporting

 that the Mayship Payment was the product of a negotiated

 settlement, rather than a contemporaneous calculation of

 Mayship’s legitimate business interruption losses.             (Id.)     Thus,

 NPFC found that the Mayship Demand sought reimbursement for a

                                      43
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 44 of 75 PageID #: 582



 negotiated settlement, which is not permitted under the OPA,

 rather than lost profits due to removal actions, which are

 compensable.     (Id.)

        F.   Federal Lawsuit

             On May 4, 2018, the American Club filed the instant

 action in the Eastern District of New York, seeking judicial

 review of the GRS and Mayship Decisions, pursuant to the APA.

 (ECF No. 1, Complaint ¶ 1.)       On July 25, 2019, Plaintiff served

 its motion for summary judgment, which seeks a court order

 setting aside NPFC’s determinations.         (ECF No. 26, Notice of

 Motion for Summary Judgment.)        With respect to the GRS Decision,

 Plaintiff contends, inter alia, that NPFC misconstrued the

 distinction between assessment costs and administrative costs,

 resulting in an arbitrary and capricious determination.            (ECF

 No. 28, Plaintiff’s Memorandum of Law in Support of Motion for

 Summary Judgment (“Pl.’s Mot.”) 9.)         As for the Mayship

 Decision, Plaintiff contends NPFC ruled in contradiction to its

 own factual findings that Mayship’s business was directly

 impacted by the oil spill.       (Id. 27, 30.)

                            STANDARDS OF REVIEW

   I.    Summary Judgment

             Pursuant to Federal Rule of Civil Procedure 56, “[a]

 motion for summary judgment may properly be granted — and the

 grant of summary judgment may properly be affirmed — only where

                                      44
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 45 of 75 PageID #: 583



 there is no genuine issue of material fact to be tried, and the

 facts as to which there is no such issue warrant the entry of

 judgment for the moving party as a matter of law.”           Rogoz v.

 City of Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (quoting

 Kaytor v. Electric Boat Corp., 609 F.3d 537, 545 (2d Cir. 2010))

 see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

 A dispute is genuine “if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party.”            Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

             Typically, in deciding a motion for summary judgment,

 the court must resolve all ambiguities and draw all reasonable

 inferences in favor of the nonmovant.         See Zalaski v. City of

 Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).              To

 defeat a motion for summary judgment, the non-moving party must

 identify probative, admissible evidence from which a reasonable

 factfinder could find in his favor.         Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 256-257 (1986).         If, as to the issue on

 which summary judgment is sought, there is any evidence in the

 record from any source from which a reasonable inference could

 be drawn in favor of the nonmoving party, summary judgment is

 improper.    Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

 Cir. 1994) (citations omitted).

             In an APA case, the court relies on the administrative

 record for the material facts to determine if the agency’s

                                      45
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 46 of 75 PageID #: 584



 decision exceeds the agency’s statutory authority or is

 arbitrary and capricious or an abuse of discretion.            Miller v.

 United Welfare Fund, 72 F.3d 1066, 1071 (2d Cir. 1995) (“[A]

 district court’s review under the arbitrary and capricious

 standard is limited to the administrative record.”); Brezler v.

 Mills, 220 F. Supp. 3d 303, 307 (E.D.N.Y. 2016) (“[B]ecause this

 is an APA review, the Court has relied upon only the

 administrative record in reaching its holding.”).            When a party

 seeks review of agency action under the APA, the “entire case on

 review is a question of law” such that “[j]udicial review of

 agency action is often accomplished by filing cross-motions for

 summary judgment.”      Connecticut v. U.S. Dep’t of Commerce, No.

 04 Civ. 1271(SRU), 2007 WL 2349894, at *1 (D. Conn. Aug. 15,

 2007) (citing Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077,

 1083-84 (D.C. Cir. 2001)); Glara Fashion, Inc. v. Holder, No.

 11-CV-889, 2012 WL 352309, at *5 (S.D.N.Y. Feb. 3, 2012)

 (whether agency action is arbitrary or capricious is legal

 question to be resolved on agency record).14

  II.   Scope of Review Under the APA

             The APA instructs courts to “hold unlawful and set

 aside agency action” that is “in excess of statutory . . .
 14
       It follows that Rule 56.1 Statements of Material Facts are not required
 on APA review. Just Bagels Mfg., Inc. v. Mayorkas, 900 F. Supp. 2d 363, 372
 n.7 (S.D.N.Y. 2012) (statements of undisputed facts are not necessary in an
 APA review case because review presents only a question of law); Glara
 Fashion, 2012 WL 352309, at *1 n.1 (no Rule 56.1 Statement required in APA
 case because court’s decision is based on administrative record) (citing Am.
 Bioscience, 269 F.3d at 1083).

                                      46
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 47 of 75 PageID #: 585



 authority.”     5 U.S.C. § 706(2)(C).      In reviewing an agency’s

 statutory authority, or lack thereof, “the question . . . is

 always whether the agency has gone beyond what Congress has

 permitted it to do.”      Nat. Res. Def. Council, Inc. v. Nat’l

 Highway Traffic Safety Admin., 894 F.3d 95, 108 (2d Cir. 2018)

 (quoting City of Arlington v. F.C.C., 569 U.S. 290, 297–98

 (2013)).

            A. Statutory and Regulatory Interpretation

             The analysis differs depending on whether the agency

 decision rests on an interpretation of a statute or regulation.

 If the agency is exercising authority pursuant to statute, and

 is charged with administering that law, then the two-step

 Chevron analysis controls.       See Chevron U.S.A., Inc. v. Nat.

 Res. Def. Council, Inc., 467 U.S. 837, 842 (1984); see also

 Arlington, 569 U.S. at 296–301 (when “confronted with an

 agency’s interpretation of a statute it administers,” courts

 should apply Chevron to “ambiguit[ies] that concern[ ] the scope

 of the agency’s statutory authority”).         At step one, Chevron

 instructs the court to consider “whether ‘Congress has directly

 spoken to the precise question at issue’ because, if ‘the intent

 of Congress is clear, that is the end of the matter.’”            New York

 v. F.E.R.C., 783 F.3d 946, 954 (2d Cir. 2015) (quoting Chevron,

 467 U.S. at 842).      To determine if Congress spoke clearly, the

 court employs “the ordinary tools of statutory construction.”

                                      47
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 48 of 75 PageID #: 586



 Arlington, 569 U.S. at 296.       These tools include the “statutory

 text, structure, and purpose as reflected in [the statute’s]

 legislative history,” and, if the text is ambiguous, “canons of

 statutory construction.”       Catskill Mountains Chapter of Trout

 Unltd., Inc. v. Envtl. Prot. Agency, 846 F.3d 492, 512 (2d Cir.

 2017).

             If the statute is “silent or ambiguous with respect to

 the specific issue,” the court moves on to step two.            Chevron,

 467 U.S. at 843.     At step two, “the question for the court is

 whether the agency’s answer is based on a permissible

 construction of the statute.”        Id.   This “inquiry is

 deferential, asking only whether the agency’s interpretation is

 ‘reasonable,’ while ‘respect[ing] legitimate policy choices’

 made by the agency.”      New York, 783 F.3d at 954 (alteration in

 original) (quoting Chevron, 467 U.S. at 843–44, 866).            Still,

 under either step of Chevron, “[a]n agency construction of a

 statute cannot survive judicial review if a contested regulation

 reflects an action that exceeds the agency’s authority.”             Aid

 Ass’n for Lutherans v. U.S. Postal Serv., 321 F.3d 1166, 1174

 (D.C. Cir. 2003).

             If an agency is interpreting its own regulation,

 rather than a statute, it may be entitled to Auer deference.

 Auer deference applies only if the regulation at issue “is

 genuinely ambiguous.”      Kisor v. Wilkie, 139 S. Ct. 2400, 2415

                                      48
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 49 of 75 PageID #: 587



 (2019).    To determine if a regulation is genuinely ambiguous, “a

 court must exhaust all the ‘traditional tools’ of construction.”

 Id. (quoting Chevron, 467 U.S. at 843 n.9).          An ambiguity can

 only be found when the “legal toolkit is empty and the

 interpretive question still has no single right answer”; “[i]f

 uncertainty does not exist, there is no plausible reason for

 deference.”     Id.   Even where genuine ambiguity lies, an agency’s

 regulatory interpretation must still be reasonable to warrant

 deference.    See id.    What’s more, a reasonable interpretation of

 an ambiguous rule may not be entitled to deference.            For

 example, “a court should decline to defer to a merely

 ‘convenient litigating position’ or ‘post hoc rationalizatio[n]

 advanced’ to ‘defend past agency action against attack,’”

 because, in order to receive deference, the agency’s

 interpretation “must reflect ‘fair and considered judgment.’”

 Id. at 2417 (alteration in original) (quoting Christopher v.

 SmithKline Beecham Corp., 567 U.S. 142, 155 (2012)).

           B. Factual Findings

             If the agency action was authorized, the court must

 consider whether the agency’s decision “was ‘arbitrary,

 capricious, an abuse of discretion, or otherwise not in

 accordance with law.’”      Camp v. Pitts, 411 U.S. 138, 142 (1973)

 (citing 5 U.S.C. § 706(2)); see also United States v. Int’l Bhd.

 of Teamsters, 170 F.3d 136, 143 (2d Cir. 1999).           In making that

                                      49
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 50 of 75 PageID #: 588



 determination, the court’s review is limited to the

 administrative record.      5 U.S.C. § 706; Int’l Bhd. of Teamsters,

 170 F.3d at 143.     “The scope of review under the ‘arbitrary and

 capricious’ standard is narrow, and courts should not substitute

 their judgment for that of the agency.”          Karpova v. Snow, 497

 F.3d 262, 267 (2d Cir. 2007) (citation omitted); see also Gully

 v. Nat’l Credit Union Admin., 341 F.3d 155,163 (2d Cir. 2003)

 (“Our review under these standards is narrow and ‘particularly

 deferential.’”) (quoting Erie-Niagara Rail Steering Comm. v.

 Surface Transp. Bd., 247 F.3d 437, 441 (2d Cir. 2003)).

             Courts “will not disturb a factual finding if it is

 supported by reasonable, substantial, and probative evidence in

 the record when considered as a whole.”          Jian Hui Shao v.

 Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008) (citing Wu Biao

 Chen v. INS, 344 F.3d 272, 275 (2d Cir. 2003)) (internal

 quotation marks and further citations omitted).           This is a very

 deferential standard.      Only if the agency “offered an

 explanation for its decision that runs counter to the evidence

 before the agency, or [one] so implausible that it could not be

 ascribed to a difference in view or the product of agency

 expertise,” will the decision be overturned.          Karpova, 497 F.3d.

 at 267-268.     In other words, the court will uphold an agency’s

 decision “so long as the agency examines the relevant data and

 has set out a satisfactory explanation, including a rational

                                      50
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 51 of 75 PageID #: 589



 connection between the facts found and the choice made.”             Id. at

 268 (citing Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State

 Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)); see also

 Gully, 341 F.3d at 163.

                                  DISCUSSION

  I.   The GRS Decision

             Plaintiff challenges the GRS Decision on two broad

 grounds.     First, Plaintiff asserts NPFC misinterpreted the OPA

 and Claims Regulations.       Specifically, Plaintiff contends NPFC

 misconstrued its regulations by holding that administrative

 costs incurred in connection with a third-party damages claim

 are generally not eligible for reimbursement.           In addition,

 Plaintiff challenges NPFC’s reasoning that Claimants’ failure to

 link GRS’s invoiced costs with specific third-party claims

 warranted denying the GRS Demand.         This presents an indirect

 challenge to NPFC’s construction of several OPA statutes.

 Second, Plaintiff argues that NPFC failed to consider the

 evidence before it and imposed an elevated evidentiary burden on

 Claimants.     Plaintiff’s challenge to the GRS Decision fails on

 both grounds, as explained below.

          A. NPFC Properly Interpreted the Relevant Law

                 1.      Regulatory Interpretation

             Plaintiff contends NPFC predicated the GRS Decision on

 an erroneous interpretation of the Claims Regulations.

                                      51
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 52 of 75 PageID #: 590



 According to Plaintiff, the GRS Decision is not entitled to

 deference because the “clear and unambiguous language” of 33

 C.F.R. § 136.105(e)(8) demonstrates that “all administrative

 costs not associated with preparation of the claim are

 recoverable under OPA,” (Pl.’s Mot. 10), and even if the

 regulation was “genuinely ambiguous,” NPFC’s interpretation was

 nonetheless unreasonable.       (Id. 12-18.)     For the reasons

 explained below, the court finds NPFC properly construed §

 136.105(e)(8) and determined that administrative costs are not

 compensable under the OPA.

             NPFC denied the GRS Demand partly because the

 Claimants could not extricate GRS’s invoices for genuine damage

 assessment activities, from general administrative costs for

 running a claims-processing program, such as answering the toll-

 free claims and information line, developing project-specific

 databases, and furnishing IT support.          (GRS Decision 10.)

 Claimants’ failure to show how much time was spent on each

 activity left NPFC unable to rationally distinguish which costs

 were properly allocable to compensable assessment activity as

 opposed to non-compensable administrative tasks.

             Preliminarily, it is worth clarifying the distinction

 between assessment and administrative costs.          Plaintiff is

 correct that the OPA and Claims Regulations do not define

 “damage assessment activity.”        (Pl.’s Mot. 24.)     Coherent

                                      52
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 53 of 75 PageID #: 591



 definitions may be reasonably deduced, however, from the

 Administrative Record.      In the Belson Decision, NPFC listed

 numerous examples of compensable assessment costs, including:

 estimation of damages to third-party vessels; inspecting vessels

 for damages and providing a report thereon; gauging the extent

 of oil-related damage and repairs needed to restore a vessel to

 its pre-spill condition; and extricating non-compensable third-

 party damages from a claim.       (See Belson Decision 5—7.)

 Plaintiff, a party to the Belson Decision, appears to have

 settled on a similar understanding on damage assessment

 activities.     For example, Mr. Gutman’s Declaration in support of

 the GRS Demand described GRS’s assessment activities as

 “viewing, observing, investigating, valuing,” and “physical

 activities to assess the nature and scope of damage in order to

 determine worthiness and value of specific damage.”            See Gutman

 Decl. ¶ 5.    Plaintiff avers that “administrative” costs, by

 contrast, involve activities such as logistical support

 services, including preparing reports, IT, and maintaining a

 database, all of which are reflected in GRS’s invoices, although

 Plaintiff notes that “those costs were incurred solely in

 furtherance of conducting damage assessments.”           (Pl.’s Mot. 10

 (record citation omitted).)       The Initial GRS Decision also

 considered travel and living expenses for employees managing the



                                      53
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 54 of 75 PageID #: 592



 claims process to be administrative in nature.            (Initial GRS

 Decision 5-6.)

             Turning to the relevant regulation, it states that

 “[e]ach claim must include”:

             The reasonable costs incurred by the claimant in
             assessing the damages claimed. This includes the
             reasonable costs of estimating the damages claimed,
             but not attorney’s fees or other administrative costs
             associated with preparation of the claim.

 33 C.F.R. § 136.105(e)(8) (emphasis added).            Plaintiff maintains

 that, “associated with preparation of the claim,” modifies, and

 thereby limits, the scope of non-compensable “administrative

 costs.”    (Pl.’s Mot. 9.)     Thus, Plaintiff contends that

 administrative costs are generally OPA-compensable unless they

 are associated with claim preparation.         (Id.)     The NPFC

 Adjudicator disagreed.       According to the Adjudicator, “it is not

 correct to state that the only administrative costs that are not

 recoverable are those associated with claim preparation and that

 all other administrative costs are therefore recoverable . . .

 .”   (Id. 10 (quoting GRS Decision 10).)         The court agrees with

 NPFC.

             Plaintiff proclaims that 33 C.F.R. § 136.105(e)(8) is

 clear and unambiguous.       To determine if that is so, the court

 will utilize the “traditional tools” of construction, looking

 particularly to the text and structure of 33 C.F.R. §

 136.105(a), and the statute from which it derives authority,

                                      54
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 55 of 75 PageID #: 593



 just as the Supreme Court instructed in Kisor.           The court notes,

 however, that if Kisor curtailed the deference afforded to

 interpretations of non-ambiguous regulations, that limitation is

 presumably immaterial if the agency’s regulatory interpretation

 is nonetheless firmly in accord with regulation’s plain,

 unambiguous wording.      So it is here.

             Plaintiff insists 33 C.F.R. § 136.105(e)(8) authorizes

 recovery from the Fund of a discrete, but broad category of

 costs: all administrative expenses except those associated with

 preparing a claim for damages.        But neither the plain wording of

 the immediate text, nor the broader regulation of which it is

 part, support such an interpretation.         The court first considers

 the words of the text.      Doe v. Leavitt, 552 F.3d 75, 83 (1st

 Cir. 2009) (“The plain meaning of the words in the text of a

 statute constitutes the proper starting point for interpreting

 that statute.”); see also Hughes Aircraft Co. v. Jacobson, 525

 U.S. 432, 438 (1999).      Subparagraph (e)(8) requires that claims

 for reimbursement from the Fund state the costs reasonably

 incurred in assessing claimed damages, which, it clarifies,

 includes the costs of estimating damages.          The text then omits

 the administrative costs of preparing the claim, as well as

 attorneys’ fees, from the ambit of “reasonable costs.”

 Plaintiff asserts that by specifically omitting a category of

 administrative cost, the regulation countenances reimbursement

                                      55
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 56 of 75 PageID #: 594



 for all other administrative costs.         This sweeping

 interpretation is unsupported by the text.          Under the casus

 omissus pro omisso habendus est canon, a law “should not be read

 to include matter it does not include.”          Envtl. Integrity

 Project v. Envtl. Prot. Agency, No. 18-60384, 2020 WL 4686995,

 at *6 (5th Cir. Aug. 13, 2020); see, e.g., Lamie v. U.S. Tr.,

 540 U.S. 526, 538 (2004) (rejecting construction that “would

 have us read an absent word into the statute” because it “would

 result not in a construction of the statute, but, in effect, an

 enlargement of it by the court”) (citation omitted).

             Plaintiff invokes expressio unius est exclusio

 alterius, the interpretive canon that expressing one item of an

 associated group or series excludes another left unmentioned.

 Plaintiff asserts that, “[b]y expressly excluding only those

 administrative costs associated with preparation of the claim,

 an appropriate reading of this regulation is that other types of

 administrative costs, such as those incurred in furtherance

 performing damage assessments, are recoverable.”            (ECF No. 32,

 Plaintiff’s Reply Memorandum of Law in Support of Summary

 Judgment and in Opposition to Defendants’ Cross-Motion for

 Summary Judgment (“Pl.’s Reply”) 4.)

             The Supreme Court has posed the following hypothetical

 to illustrate the expresio unius doctrine’s operation: “If a

 sign at the entrance to a zoo says ‘come see the elephant, lion,

                                      56
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 57 of 75 PageID #: 595



 hippo, and giraffe,’ and a temporary sign is added saying ‘the

 giraffe is sick,’ you would reasonably assume that the others

 are in good health.”      N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929,

 940 (2017).     But “[t]he force of any negative implication,” the

 Court held, “depends on context.”          Id. (quoting Marx v. General

 Revenue Corp., 133 S.Ct. 1166, 1175 (2013)).          Circumstances must

 support a “sensible inference” that the omitted term was

 intentionally excluded.       Id. (citation omitted).      Plaintiff

 fails to muster any contextual support that would suggest the

 regulation’s drafters omitted reference to all other

 administrative costs by design.        And as a practical matter,

 Plaintiff’s position would impose onerous burdens on the

 drafters of agency regulations: drafters seeking to exclude

 categories from the scope of a regulation, as § 136.105(e)(8)

 does with respect to certain administrative costs, would need to

 engage in the cumbersome task of listing every conceivable like

 category that the drafters intend to except from the

 regulation’s scope.

             Reading § 136.105(e)(8) in the context of the Claims

 Regulations, its prefatory language, and its neighboring

 subparagraphs, with an eye to the regulation’s overall purpose,

 further supports NPFC’s interpretation.          Section 136.105, titled

 “General requirements for a claim,” sets forth pleading

 requirements.     See Almendarez–Torres v. United States, 523 U.S.

                                      57
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 58 of 75 PageID #: 596



 224, 234 (1998) (“[T]he title of a statute and the heading of a

 section are tools available for the resolution of a doubt about

 the meaning of a statute.”) (internal quotation marks omitted);

 see also Antonin Scalia & Bryan A. Garner, Reading Law: The

 Interpretation of Legal Texts, at 221 (2012) (“The title and

 headings are permissible indicators of meaning.”).           Like other

 pleading provisions, see, e.g., Fed. R. Civ. P. 8, 9(b), §

 136.105’s import is purely procedural.         It does not establish

 substantive rights, such as entitlement to compensation for

 administrative costs.      See Johnson v. Ramesh Vemuri, Horizons,

 Ctr. for Counseling Servs., No. 94 C 2005, 1994 WL 695527, at *5

 (N.D. Ill. Dec. 9, 1994) (finding state law analog to Rule 8 of

 the Federal Rules of Civil Procedure is “indisputably a

 procedural provision,” that “neither creates nor destroys any

 substantive right.”) (citations omitted); see also Colley v.

 Procter & Gamble Co., No. 1:16-CV-918, 2016 WL 5791658, at *15

 (S.D. Ohio Oct. 4, 2016) (noting that Rule 8, like other Federal

 Rules of Civil Procedure, ”do[es] not alter substantive rights

 among the parties”).      For example, subsections (a) through (d)

 of the regulation, which describe a claimant’s burden of proof,

 the level of specificity required, when to amend a claim,

 amendments to the claim, and signature requirements, are

 thoroughly procedural in character.         Cf. Erlenbaugh v. United



                                      58
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 59 of 75 PageID #: 597



 States, 409 U.S. 239, 244 (1972) (“individual sections of a

 single statute should be construed together”).

             The relevant provision falls under § 136.105(e), which

 begins with prefatory language stating what “[e]ach claim must

 include.”    Cf. Reading Law, at 219 (“prefatory text can suggest

 only which permissible meanings of the enactment should be

 preferred”).     Subparagraph (e)(8) is but one of thirteen items

 that claimants seeking recoveries from the Fund must include in

 their claim to attain relief.        Other enumerated claim

 requirements include information like the “name, street and

 mailing addresses” for the claimant, the “date, time, and place”

 of the oil spill incident, a “general description of the nature

 and extent of the incident,”        “[e]vidence to support the claim,”

 and communications between the claimant and RP.           33 C.F.R. §

 136.105(e)(1), (2), (4), (6), (10).         By design, the regulation

 requires claimants to bolster their claim with as much

 information as possible so that the NPFC can reasonably

 determine whether reimbursement from the Fund is warranted.

 This is reinforced by the final, catchall provision, which

 requires claimants to include in their claim, “any other

 information deemed relevant and necessary” by the Director,

 NPFC, to properly adjudicate the claim.          Id. § 136.105(e)(13)

 (emphasis added).      Nowhere does 33 C.F.R. § 136.105, or §

 136.105(e) in particular, purport to enhance or limit, create or

                                      59
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 60 of 75 PageID #: 598



 destroy, any rights or entitlement, as Plaintiff’s construction

 would suggest.

             Finally, the OPA statute itself, which the Claims

 Regulations implement, cuts against Plaintiff’s position, which,

 if adopted, would effectively expand the scope of compensable

 damages to administrative costs.          The OPA defines “damages” as

 those “specified in section 2702(b) of this title, and includes

 the cost of assessing these damages.”          33 U.S.C. § 2701.

 Section 2702(b) begins, “[d]amages . . . are the following,” and

 proceeds to enumerate six categories of compensable damages.

 The word “are” connotes a fixed, exhaustive list, whereas a word

 such as “includes,” suggests a non-exhaustive list.            See Bernal

 v. NRA Grp., LLC, 930 F.3d 891, 894 (7th Cir. 2019) (“[T]he word

 ‘including’ generally ‘introduces examples, not an exhaustive

 list.’”) (citation omitted).        The statute thus recognizes six

 types of damages, along with assessment costs therefor, but

 nothing more.     Thus, there is no authority in the OPA, express

 or implied, that allows reimbursement of administrative costs.

                 2.      Statutory Interpretation

             Setting aside NPFC’s distinction between recoverable

 “assessment” and non-recoverable “administrative” costs,

 Plaintiff objects to NPFC’s wholesale denial of the GRS Demand,

 despite acknowledging that GRS performed at least some

 compensable damage assessment activities.          (Pl.’s Mot. 18-19.)

                                      60
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 61 of 75 PageID #: 599



 According to Plaintiff, NPFC’s decision not to reimburse any

 portion of the GRS Payment was arbitrary and capricious.             (Id.)

 For example, the Adjudicator stated it was “likely that GRS

 performed some activities that would qualify as compensable

 assessment costs,” that Meredith Management engaged GRS to

 provide expertise to “assess and evaluate the third party damage

 claims,” and that some of GRS’s work “likely qualifies as

 assessment costs.”      (See GRS Decision 6-8.)      Plaintiff maintains

 that once NPFC determined that some portion of GRS’s work

 qualified as compensable OPA damages, NPFC was obliged to

 determine the quantum of damage, and not reject the claim in its

 entirety.     (Pl.’s Mot. 18, 23.)

             The court construes Plaintiff’s motion as implicitly

 challenging NPFC’s statutory interpretation of the OPA.

 Plaintiff’s challenge fails to grasp that the interplay of

 several OPA statutes requires a responsible party, or its

 subrogee, to link damages and assessment costs for which it

 seeks compensation from the Fund, to specific third-party

 claims.     At bottom, NPFC denied the GRS Demand because

 Claimants’ could not link GRS’s costs, whether assessment-

 related or administrative, to specific third-party damages

 claims.     (Id. 6.)   Despite NPFC’s repeated requests for

 information, Claimants were unable to furnish evidence of the

 amount of time GRS’s employees spent working on OPA compensable

                                      61
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 62 of 75 PageID #: 600



 third-party claims.      This deficiency was fatal to the GRS

 Demand.    The reason why becomes clear when parsing the text of

 the OPA, specifically its provisions governing “claims,”

 “damages,” authorized uses of the Fund, and the subrogation

 rights of responsible parties.

             The Fund is authorized to make payments of claims for

 uncompensated damages.      33 U.S.C. § 2712(4).      A “claim” is “a

 request, made in writing for a sum certain, for compensation for

 damages . . . resulting from an incident.”          Id. § 2701(3)

 (emphasis added).      As discussed earlier, “damages” are limited

 to six specific categories, among them “injury to . . . real or

 personal property, which shall be recoverable by a claimant who

 owns or leases that property.”        Id. § 2702(b)(2)(B).      The “cost

 of assessing these damages,” as noted previously, is likewise

 included in the scope of damages.         Id. § 2701(5).    As Defendants

 note, “‘these’ is a demonstrative adjective clarifying that the

 assessing must be for the damages ‘specified in section

 2702(b).’”    (ECF No. 30-2, United States’ Cross Motion for

 Summary Judgment and Opposition to Plaintiff’s Motion for

 Summary Judgment (“Defs.’ Cross-Mot.”) 18.)          This clearly

 implies that assessment costs are recoverable for only valid,

 compensable damage claims, which have occurred as the result of

 an oil spill incident.



                                      62
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 63 of 75 PageID #: 601



             Further, a responsible party may submit a claim

 directly to the Fund for uncompensated sums paid to third

 parties who incurred property damage resulting from an oil

 spill.    33 U.S.C. § 2713.     Under such circumstances, the

 responsible party is subrogated to the third-party claimant’s

 rights.    Id. § 2715.    Thus, where responsible parties and their

 insurers seek reimbursement from the Fund for payments made on

 account of third-party property damage claims, their recovery is

 limited to damages that are OPA-compensable.          It follows that

 the responsible party may only recover assessment costs for

 third-party damage claims where the underlying claim itself was

 compensable.     The logical implication, is that a responsible

 party or its insurer must link assessing expenses to a specific,

 compensable damages claim, so that NPFC is appropriately

 satisfied that any sums disbursed from the Fund constitute an

 authorized use of its reserves under 33 U.S.C. § 2712.

             NPFC advanced this very construction of the OPA when

 it denied the GRS Demand:

             The definition of damages includes the costs of
             assessing the damages.    If there are no compensable
             damages, by deduction, there are no reasonable costs
             of assessing them. So, when a claimant cannot be paid
             for damages for one reason or another, the assessment
             costs related to that claim also cannot be paid.    If
             the damages do not exist or if they were the result of
             some other cause, such as Super Storm Sandy, there is
             nothing to assess under the OPA, and thus, nothing to
             be reimbursed.   Thus, the assessment costs associated
             with the third party claims denied by either the

                                      63
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 64 of 75 PageID #: 602



             RP/Claimants or the NPFC are not reimbursable from the
             Fund or to the Fund.
 (GRS Decision 13.)15

             NPFC’s interpretation flows directly from the plain

 text of the relevant OPA statutes—sections 2701, 2702, 2712, and

 2715.   And even if, arguendo, the above statutes were ambiguous,

 NPFC’s interpretation is a manifestly reasonable reading of laws

 that it is directly charged with administering, thereby

 entitling NPFC’s construction to Chevron deference.

          B. The GRS Decision Was Not Arbitrary and Capricious

             Having affirmed NPFC’s legal interpretations, the only

 remaining question is whether its explanation for denying the

 GRS Demand is supported by substantial evidence.            The court

 finds NPFC properly examined the “relevant data and [] set out a

 satisfactory explanation, including a rational connection

 between the facts found and the choice made.”           Karpova, 497 F.3d

 at 268 (citation omitted).

             In the main, Plaintiff contends Claimants proffered

 sufficient evidence to allow NPFC to determine the extent to

 which “GRS services were attributable to damage assessments for

 properly paid damage claims versus other non-compensable

 activities.”     (Pl.’s Mot. 20 (quoting GRS Decision 6).)          This

 evidence included, inter alia: numerous GRS invoices, with time
 15
       NPFC provided a substantially identical analysis six months earlier
 when it reimbursed Claimants for most of the Belson Demand. (See Belson
 Decision 5-7.)

                                      64
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 65 of 75 PageID #: 603



 sheets detailing the daily work hours and billing rates for each

 GRS employee; employees’ daily activity reports, with brief

 narrative descriptions of the work performed; and, the Gutman

 Declaration.     (Id. 20-21.)    Plaintiff maintains the Gutman

 Declaration, which estimated how much time each GRS employee

 spent working directly on damage assessment duties, should have

 allayed NPFC’s particular concerns about the allocation of GRS’s

 costs between recoverable and non-recoverable activities.             (Id.

 21.)   But NPFC, in Plaintiff’s view, either improperly ignored

 or did not give weight to this evidence.          (Id.)   By not

 crediting Claimants’ submissions, and at least partly

 reimbursing the GRS Payment, Plaintiff asserts NPFC “imposed an

 elevated evidentiary standard which could not possibly have been

 satisfied.”     (Id. 22.)   The court disagrees.

             Claimants had the burden of providing all required

 evidence, information, and documents to support the GRS Demand.

 See 33 C.F.R. §§ 136.105(a), 135.106(e)(6).          Further, the NPFC’s

 Director deems what evidence is necessary to support a claim.

 Id. § 135.106(a).      Here, NPFC considered Claimants’ evidence,

 and discussed it in great detail, but ultimately assigned it

 little to no weight, or otherwise deemed it insufficient to

 establish recoverable costs under the OPA.          Ultimately, no

 matter how voluminous Plaintiff’s evidentiary submissions,

 without credible evidence parsing damage assessment activity

                                      65
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 66 of 75 PageID #: 604



 from administrative work, or, more importantly, linking GRS’s

 work and hours to specific third-party claims, NPFC lacked a

 rational basis to grant Claimants recovery for the GRS Demand.

             Plaintiff cites no evidence in the Administrative

 Record that suggests NPFC erroneously rejected the GRS Demand.

 To begin with, Meredith Management’s purchase order for GRS’s

 services states that GRS was to “[p]rovide personnel, equipment

 and materials to administer third-party claims . . . .”

 (US012607; US009517.)      The purchase order says nothing of

 assessment activities or damage estimation.          After NPFC

 initially denied the GRS Demand, Claimants submitted Mr.

 Gutman’s Affidavit, which attached a spreadsheet detailing each

 GRS adjuster/assessor’s activities with respect to each

 individual third-party damage claim.         (US012331-84.)     Although

 the spreadsheet details the work performed by each adjuster for

 each third-party claim, it does not convey any information

 regarding how much time was actually spent on those activities.

 Without this data, NPFC lacked a coherent basis to allocate

 costs for compensable claims.

             The Gutman Declaration, submitted on reconsideration

 after NPFC first denied the GRS Demand, attempted to fill this

 gap by breaking down the percentage of time each GRS employee

 worked on compensable damage assessment activities, versus

 other, assessment-related work.        (Gutman Decl. ¶ 16.)

                                      66
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 67 of 75 PageID #: 605



 Ultimately, Mr. Gutman’s allocation was ipse dixit, untethered

 to contemporaneous records or other competent evidence.            The

 Adjudicator reasonably decided not to credit the Gutman

 Declaration, because neither the OPA nor Claims Regulations

 authorize reimbursing a claimant “for an unsupported estimated

 percentage of costs incurred by the RP/Claimants to assess

 damages for the claims submitted to the RP for adjudication.”

 (GRS Decision 11.)      Even if the Adjudicator accepted Mr.

 Gutman’s allocations, the declaration failed to link the time

 spent by GRS employees on purported assessment activities to

 specific, compensable third-party claims.          Claimants also did

 not provide personnel hours and expenses related to individual

 third-party claims, or complete field notes, as NPFC requested.

 See Jian Hui Shao, 546 F.3d at 157–58 (“[W]hen a petitioner

 bears the burden of proof, his failure to adduce evidence can

 itself constitute the ‘substantial evidence’ necessary to

 support the agency’s challenged decision.”) (citing Zhou Yun

 Zhang v. INS, 386 F.3d 66, 78–79 (2d Cir. 2004)).

             As an indication of NPFC’s allegedly arbitrary

 decision-making, Plaintiff note that Clean Harbors Cooperative

 LLC (“Clean Harbors”), an Oil Spill Removal Organization

 (“OSRO”) hired to respond to the oil spill, was reimbursed for

 apparent administrative costs, including invoices on behalf of

 administrative assistants.       (Pl.’s Mot. 11.)     Defendants note

                                      67
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 68 of 75 PageID #: 606



 that this evidence comes through the Affidavit of Attorney

 William Pallas, Esq., dated July 25, 2019, a submission

 extrinsic to the Administrative Record.          (Defs.’ Cross-Mot. 28.)

 In any event, the relevant invoice concerns removal costs, which

 are recoverable from the Fund under 33 U.S.C. § 2712(a)(1).             In

 the context of removal costs, which are distinct from “damages,”

 the Fund may reimburse charges of an OSRO based on the removal

 directions of the Federal On-Scene Coordinator (“FOSC”), who has

 broad authority to determine which removal activities should be

 conducted and what costs should be incurred during an OPA

 incident. 40 C.F.R. Part 300.        As Defendants point out, removal

 costs thus present a different analysis, “because it depends on

 what removal action the FOSC determined to be consistent with

 the National Contingency Plan.”        33 C.F.R. § 136.205.

             Finally, Plaintiff argues that given NPFC’s

 acknowledgement that some of GRS’s costs were likely incurred

 performing compensable activities, NPFC should have at least

 held an inquest or evidentiary hearing, with live testimony from

 GRS witnesses, to ascertain what portion of the GRS Demand was

 compensable.     (Pl.’s Mot. 22.)     Neither the OPA nor Claims

 Regulations confer any right to such a hearing.           See Bean

 Dredging, LLC v. United States, 773 F. Supp. 2d 63, 75 (D.D.C.

 2011) (OPA “[does] not confer upon such parties a right to a

 formal hearing, a right to present rebuttal evidence or

                                      68
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 69 of 75 PageID #: 607



 argument, or really any procedural rights at all.”).            Because

 the APA does not require a hearing in an informal adjudication,

 this court would exceed its authority if it were to “impose

 procedures on [NPFC] that are not mandated by the [APA] or by

 other statute or regulation.        Administrative decisions may be

 set aside ‘only for substantial procedural or substantive

 reasons as mandated by [the] statute.’”          Guitard v. U.S. Sec. of

 Navy, 967 F.2d 737, 742 (2d Cir. 1992) (quoting Vt. Yankee

 Nuclear Power Corp. v. Nat. Res. Def. Council, Inc., 435 U.S.

 519, 558 (1978)).

             Accordingly, the court finds the GRS Decision was not

 arbitrary and capricious, and will not set it aside.

 II.   The Mayship Decision

             Plaintiff also submits that NPFC’s denial of the

 Mayship Demand was arbitrary, capricious, and an abuse of

 discretion.     (Pl.’s Mot. 27.)     For the reasons that follow, the

 court declines to set aside the Mayship Decision.

          A. Lost Profits

             Plaintiff objects to NPFC’s factual analysis in the

 Mayship Decision.      Although NPFC’s interpretation of the

 relevant law is not presently subject to challenge, the court

 will briefly discuss the pertinent statutes and regulations

 governing claims for lost profits under the OPA.



                                      69
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 70 of 75 PageID #: 608



             The OPA recognizes lost profits as allowable damages.

 Pursuant to 33 U.S.C. § 2702(b)(2)(E), claimants may recover

 damages “equal to the loss of profits or impairment of earning

 capacity due to the injury, destruction, or loss of real

 property, personal property, or natural resources . . . .”

 Beyond a claimant’s general burden of providing all evidence,

 information, and documentation to support its claim, see 33

 C.F.R. §§ 136.105(a), 136.105(e)(6), the Claims Regulations

 impose additional pleading demands on claimants seeking

 reimbursement from the Fund for lost profits.

             These particular pleading requirements are clearly

 designed to aid NPFC in determining the causal link between the

 oil spill and removal, on the one hand, and the claimant’s

 alleged business interruption losses, on the other.            A claimant

 “must establish,” inter alia, that: its income was reduced as a

 consequence of injury to, destruction of, or loss of the

 property or natural resources, along with the amount of that

 reduction; the claimant’s earnings or profits in comparable

 periods and during the period when the claimed loss was

 suffered, based on supporting documents like income tax returns,

 financial statements, and similar documents; comparable profits

 or earnings for same or similar activities outside of the

 affected area; and whether claimant pursued alternative



                                      70
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 71 of 75 PageID #: 609



 business, if available, and the amount of income derived

 therefrom.    33 C.F.R. § 136.233.

             The regulations further limit allowable compensation

 for lost profits to the “actual net reduction or loss of

 earnings or profits suffered.”        33 C.F.R. § 136.235.      In order

 to make this showing, a claimant must furnish calculations for

 net reductions that clearly reflect adjustments for: “(a) All

 income resulting from the incident; (b) All income from

 alternative employment or business undertaken; (c) Potential

 income from alternative employment or business not undertaken,

 but reasonably available; (d) Any saved overhead or normal

 expenses not incurred as a result of the incident; and (e)

 State, local, and Federal taxes.”         Id.

          B. The Mayship Decision Was Not Arbitrary and Capricious

             Plaintiff argues that NPFC’s refusal to reimburse

 Claimants for the Mayship Payment was contrary to the evidence,

 and inconsistent with the Adjudicator’s acknowledgement that

 there was “some evidence that Mayship Repair was impacted by the

 oil removal activities from December 15, 2012 through January 4,

 2013.”    (Pl.’s Mot. 27 (quoting Mayship Decision 6).)          According

 to Plaintiff, once NPFC acknowledged that the presence of oil

 spill contractors on Mayship’s premises impacted business

 operations, it had to “analyze the evidence submitted concerning

 the economic impact that the interruption had on Mayship’s

                                      71
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 72 of 75 PageID #: 610



 business and, ultimately, make a determination as to the quantum

 of business interruption damages suffered by Mayship.”             (Id.

 28.)   Plaintiff claims that “NPFC failed to properly consider”

 the evidence before it, such as the “detailed Perullo

 Declaration and other evidence submitted in support of the

 Mayship claim.”     (Pl.’s Reply 14 n.8.)

             Contrary to Plaintiff’s assertions, NPFC analyzed and

 devoted thorough attention to Claimants’ evidence in its

 analysis, and arrived at a well-reasoned conclusion.            Even

 though NPFC found evidence of cleanup crew presence at Mayship

 facilities in the two weeks immediately following the spill,

 there was no evidence of a continued presence thereafter, once

 major removal operations ceased.          (Mayship Decision 7.)     The

 record indicated only intermittent monitoring activities after

 January 4, 2013.     The Adjudicator also declined to credit

 Claimants’ contention that the absorbent boom in Mayship’s

 vicinity impeded access to its dry docks, noting the boom was

 placed landside of Mayship’s piers and docks.           (Id. 8.)   The

 Adjudicator also considered the impact of Hurricane Sandy, which

 made landfall in October 2012, only two months before the spill.

 NPFC acknowledged that Hurricane Sandy may have been an

 intervening or superseding cause of Mayship’s alleged losses,

 citing Mr. Adam’s statements in news articles about the

 extensive damage Sandy wrought on Mayship’s facilities.            (Id.

                                      72
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 73 of 75 PageID #: 611



 9.)    In short, NPFC found that Claimants failed to establish by

 a preponderance of the evidence that removal activities

 interfered with or impinged upon the productivity of Mayship’s

 employees.    (Id.)

             At the heart of NPFC’s denial, was “persuasive

 evidence” that Claimants’ $575,000 payment to Mayship was a

 “negotiated settlement,” which lacked a clear basis in Mayship’s

 actual documented losses arising from the removal activities.

 (Mayship Decision 10.)      NPFC found it telling that Claimants

 only obtained and produced Mayship’s financial statements in

 response to NPFC’s request for additional information.            Indeed,

 Mr. Perullo conceded that Mayship’s financial statements “were

 not made available for [GRS’s] review prior to the resolution of

 Mayship’s claim.”      (Perullo Decl. ¶ 22.)      Without Mayship’s

 financials, it is unlikely Mr. Perullo could have rationally

 verified Mayship’s lost profits due to the spill.           The

 Adjudicator thus inferred that Claimants could not have known

 the extent of Mayship’s business interruption losses at the time

 of the Mayship Payment, if Claimants themselves did not possess

 Mayship’s relevant financial statements.          (Mayship Decision 10-

 11.)   Accordingly, the Adjudicator reasonably determined that

 the Mayship Payment represented a negotiated settlement, rather

 than Claimants’ dollar-for-dollar compensation of Mayship’s

 documented lost profits.

                                      73
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 74 of 75 PageID #: 612



             The financial statements, moreover, showed that

 Mayship sustained a net loss in two of the four years

 documented, and that the $575,000 Mayship Payment exceeded

 Mayship’s combined annual profits in all four of those years.

 (Mayship Decision 11 n.38.)       The Adjudicator simply could not

 square the Mayship Payment with a credible claim for actual

 business interruption losses, given Mayship’s historical

 performance.     Moreover, Claimants did not provide NPFC with

 written contracts or cancellation records for Mayship’s four

 Lost Jobs.     Without these documents, NPFC could not rationally

 determine how Mr. Perullo arrived at a valuation of Mayship’s

 losses.

             In sum, NPFC reasonably denied the Mayship Demand

 because Claimants failed to establish that Mayship’s financial

 loss from the Lost or Delayed Jobs was due to the oil spill, and

 could not demonstrate how the settlement payment to Mayship was

 reflective of actual lost profits.         Accordingly, the court

 affirms the Mayship Decision.




                                      74
Case 1:18-cv-02652-KAM-ST Document 36 Filed 09/24/20 Page 75 of 75 PageID #: 613



                                  CONCLUSION

             For the reasons set forth above, the court GRANTS

 Defendants’ cross-motion for summary judgment, and DENIES

 Plaintiff’s motion for summary judgment.          Plaintiff has failed

 to establish that NPFC’s actions exceeded legal authority, were

 arbitrary, capricious, an abuse of discretion, or otherwise not

 in accordance with the law.       The agency properly complied with

 the underlying statute, the Oil Pollution Act of 1990, and the

 promulgated regulations, 33 C.F.R. Part 136.          Therefore, the

 court will not set aside the GRS Decision or the Mayship

 Decision, and dismisses the Complaint with prejudice.            The Clerk

 of Court is directed to enter judgment in Defendants’ favor and

 close this case.



 SO ORDERED.

 Dated: Brooklyn, New York
        September 24, 2020

                                                     /s/
                                           KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York




                                      75
